 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectric Hose & Rubber Company and UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, CLC. Cases 17-CA-10037, 17-CA-10155, and 17-CA-1023026 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 12 August 1982 Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief. Respondent thereafter filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3We agree with the Administrative Law Judgethat Respondent violated Section 8(aXI) of the Actby publishing an employee handbook provisionwhich encouraged employees to notify their super-visors if they felt that they were being pressuredinto making a commitment to the Union.4We alsoaffirm the Administrative Law Judge's finding thatForeman Kotschwar interrogated employee Gillenin violation of Section 8(aXK) of the Act, but thatSupervisor Modrell did not unlawfully interrogateRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an dministrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Prodctrs,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.I Consistent with his dissent in Uaro Inc., 216 NLRB 1 (1974),Member Jenkins would disavow the Administrative Law Judge's relianceon that case. Member Jenkins also notes that he finds it unnecessary topass on the Administrative Law Judge's citation of Jefferson ChemicalCao, 200 NLRB 992 (1972), for the proposition that the implementation ofRespondent's suggestion system was not a violation of Sec. 8(aXl) of theAct because no exceptions were filed to this dismissal.3 In light of Respondent's prior unfair labor practices found in ElectricHose Rubber Cao., 262 NLRB 186 (1982), and the unfair labor practicescommitted here, it is clear that Respondent has engaged in a continuingpattern of serious unlawful conduct and has demonstrated a proclivity toviolate the Act. Accordingly, we conclude that, under the standard ofiickmott Foods, 242 NLRB 1357 (1979), a broad remedial order is war-ranted.4 Consistent with his dissent in Clifton Plastics, 262 NLRB 1329 (1982),Member Hunter would find that the provision in the employee handbookwas not violative of Sec. 8(aX I) of the Act.267 NLRB No. 82employee Knight. 5 Additionally, we agree with theAdministrative Law Judge's findings that Respond-ent discharged Marc Prochazka and Shirley Ashleyin violation of Section 8(a)(1) and (3) of the Act.6Further, we also agree with the AdministrativeLaw Judge that Respondent did not violate Section8(a)(l) of the Act in administering an employee at-titude survey (the CCQ) in August 1980, or in re-porting the results thereof to its employees in No-vember 1980.7 Contrary to the Administrative LawJudge, however, we find that certain, specific con-duct of Respondent's supervisors in conducting thethree new communication programs violated Sec-tion 8(aXI) of the Act by soliciting employee com-plaints and grievances and by promising employeesimproved terms and conditions of employment.The pertinent facts are as follows: Respondentcontacted and employed APC Skills, a privatemanagement consulting firm, in April 1979 to iden-tify areas for management and supervisory trainingat its McCook, Nebraska, facility, the facility in-volved here. In August 1979, before APC Skillsbegan its work at McCook, the Union commencedits organizational efforts, culminating in the Union's5 Inasmuch as the Administrative Law Judge did not resolve the credi-bility issues surrounding Modrells questioning of Knight about the identi-ty of the drawer of a cartoon used by the Union and the remedy for suchviolation in any event would be cumulative in nature, Member Jenkinsfinds it unnecessary to pass on this allegation of the complaint.6 In adopting the Administrative Law Judge's finding that Ashley wasdischarged in violation of the Act, however, we note the following. TheAdministrative Law Judge stated that Respondent's assertion that Ashleyhad left work without permission was "so absurd and incredible as tomerit the unlawful inference" proposed by the General Counsel. Con-trary to the Administrative Law Judge, we would not conclude that Re-spondent's proffered defense that Ashley left work without permission is"absurd and incredible," but rather that the preponderance of the evi-dence demonstrates that Ashley secured permission to leave and that herdischarge resulted from her union sympathies The Administrative LawJudge also stated that Ashley "ended up being accused by Sitzman ofprovoking the verbal assault" with Areadell. We correct the AdAnuistra-tive Law Judge by noting that, in actuality, Sitznuan inquired, after hear-ing Ashley's version of her confrontation with Arenddll. "Are you surethis was the way it happened?" and that Ashley responded. "Yes."Therefore, we find that Sitzman, in fact, did not accuse Ashley of pro-voking the verbal snull with Arendell, but rather merely questioned theveracity of Ashley's version of the incident. Lastly, we rely on the Ad-ministrative Law Judge's statement in his Decision that "nothing wasever done with the reprimand (ArendellIreceived," and we place no reli-ance on his conflicting statement that Bauer granted Arendell "absolu-tion" for her role in the confrontation with Ashley. No such "absolution"was ever granted_ Although Bauer told Areidiell that her version of theconfrontation was "good enough for him," the written reprimand stem-ming from the incident apparently was never removed from her file.' Member Jenkins would find that the administration of the CCQ inAugust 1980 and subsequent reporting of the results of the CCQ violatedSec. 8(a I). as alleged in the complaint. In his view, the CCQ clearlyconstituted an unlawful solicitation of grievances and Respondent's No-vember 1980 letter unlawfully promised to remedy those grievances Inso finding, Member Jenkins notes that APC Skills, the company adminis-tering the CCQ, was not retained by Respondent until after the Union'sorganizing campaign commenced, and was brought into the McCookplant closely on the heels of the election-in fact, while election objec-tions were pending. Under these circumstances. Member Jenkins regardsGeneral Electric Ca, 255 NLRB 673 (1981), as squarely on point andwould follow that authority.488 ELECTRIC HOSE & RUBBER COMPANYdefeat in a March 1980 election. Ten days after theelection, APC Skills arrived at McCook. Therewas a long lapse in time between the hiring ofAPC Skills and its arrival at McCook becauseAPC Skills was employed at another Respondentplant in the interim.The APC Skills team's primary purpose is todesign and install management and employee train-ing systems at various companies. APC Skills firstanalyzes the client's operations via onsite observa-tion and "diagnostic" tests conducted with a limit-ed number of supervisory and managerial employ-ees. With the data derived from that testing, APCSkills develops and implements an "action plan" toalleviate the problem areas; its focus typically is onthe management and supervisory staff. Thereafter,a series of diagnostic examinations are conductedwith the entire supervisory and managerial staff,and management committees are established tosolve plant problems. Additionally, APC Skills per-sonnel conduct formal class training sessions withsupervisors, observe supervisory personnel on thefloor, and provide feedback to them. APC Skills'only direct contact with the rank-and-file employ-ees is in administering the CCQ. According to theAPC Skills' team leader at McCook, the results ofthe CCQ typically are relayed to employees bymeans of a company newspaper, a letter, or smallgroup meetings.In a letter to Respondent's employees on 20August 1980, Respondent Plant Manager Bauer an-nounced APC Skills' intent to administer a plant-wide survey, the CCQ, to all employees on a vol-untary basis. He announced that the purpose of thesurvey was "to afford all employees (both hourlyand salaried) a chance to give their point of viewon important matters that effect [sic] the overalloperation and management of the McCook Plant."The CCQ was administered in August 1980, whileobjections to the election were pending.On 13 November 1980 Bauer reported the resultsof the CCQ in a letter circulated to Respondent'semployees. Additionally, Bauer's letter set forththree new communication programs to be imple-mented to enhance supervisor-employee communi-cations: the management-on-the-floor system; theinquiry-response system; and the meetings system.The management-on-the-floor system entailed ap-pearances on the floor on the evening and nightshifts by top local management officials. The in-quiry-response system consisted of preprintedforms to be used by supervisors in supplying an-swers to employees' questions. Finally, the meet-ings system provided a forum for discussion abouta range of topics at the monthly safety meetingsheld by supervisors with their subordinates and re-quired supervisors to prepare a written agendabefore the meetings and to report the contents ofthe meetings to higher management.Four incidents, all outgrowths of the newly im-plemented communication programs, were allegedby the General Counsel to be violative of Section8(aXl) of the Act, as follows: (I) on 15 December1980, as part of the management-on-the-floorsystem, Supervisor Conroy asked employee Ander-jaska, an active union adherent, if any improve-ments were needed in her work area. Anderjaskalater submitted a request for a regular inspection ofworn rollers on the machines and, according toAnderjaska, the worn rollers on her machine werereplaced 2 or 3 months later; (2) on 17 December1980 Supervisor Pevoteaux conducted a safetymeeting for his subordinates from a preparedagenda, apparently for the first time. According toPevoteaux, he distributed a form to the employeesseveral days before the meeting and instructedthem to list any complaints or safety ideas thereon;(3) Supervisor Fringer conducted a safety meetingfor her subordinates on 13 December 1980. Ac-cording to Fringer, the meeting was conducted inthe same manner as all prior safety meetings in thatshe always discussed safety matters in the first halfof the meetings and left the second half of themeetings open for general discussion about "things[the employees] need, want that will improve thework [sic]"; and (4) Supervisor Modrell held ameeting from a prepared agenda on 13 January1981 during which he asked if there were any com-plaints. Employee Vontz requested a heater for herwork station. After Modrell responded that man-agement was working on obtaining a heater, Vontzdemanded written assurance of that fact. At theend of the shift, Vontz was supplied with writtenassurance stating that she would receive a heaterby 14 February. After Vontz filed an accidentreport for an injury which she attributed to hercold hands, a heating system was installed.In the complaint, the General Counsel allegedthat, through these four incidents, Respondent so-licited employee complaints and grievances, andpromised its employees increased benefits and im-proved terms and conditions of employment toinduce them to forgo their support for the Union.We agree with the Administrative Law Judge,for the reasons he set out, that Respondent did notseek APC Skills' services at its McCook facility inviolation of Section 8(aXl). Furthermore, we agreewith the Administrative Law Judge that Respond-ent did not violate Section 8(aX 1) of the Act byadministering the CCQ or by announcing the re-sults of the CCQ in Bauer's 13 November letter.Contrary to the Administrative Law Judge, how-489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, we find that the four incidents set out aboveinvolving Supervisors Conroy, Pevoteaux, Fringer,and Modrell violated Section 8(a)(1) without anyreference to APC Skills or the CCQ because wefind that these four incidents constitute classic un-lawful solicitations of grievances.8Thus, Respond-ent, through its Supervisors Pevoteaux andFringer, in December 1980, solicited employeecomplaints and grievances and impliedly promisedto improve the employees' terms and conditions ofemployment. Likewise, Supervisor Conroy, in De-cember 1980, and Supervisor Modrell, in January1981, solicited employee grievances and complaintsand promised, and delivered, improved terms andconditions of employment.9Respondent's supervi-sors' solicitations of grievances would naturallylead the employees to believe that Respondent wasinviting direct dealing and, inferentially, suggestedto employees that union organizational activitieswere unnecessary. At the very least, Respondentleft the impression that, by bringing their com-plaints and grievances directly to the supervisors,the employees' grievances could be remedied.Under these circumstances, conduct of that natureconstitutes an infringement of employee rightsunder Section 7 of the Act.10 Thus, by conductingmeetings or individual gripe sessions and, morespecifically, by Pevoteaux's distribution of forms,through which complaints and grievances were so-licited actively, and by leaving the impression thatthose complaints and grievances would be cured,Respondent violated Section 8(a)(l) of the Act.Therefore, we shall modify the Administrativea We note that the Administrative Law Judge failed to make clear-cutcredibility resolutions regarding certain conflicts in testimony betweenRespondent's witnesses and the General Counsel's witnesses concerningthese incidents. Nevertheless, we find it unnecessary to resolve this con-flicting testimony because, even accepting arguendo the supervisors' testi-mony as true, we find that the four incidents constituted unlawful solici-tations of grievances.Contrary to his colleagues, Member Hunter finds that the conduct ofthe four supervisors was not violative of Sec. 8(aXI) of the Act. MemberHunter would treat these four incidents as the Administrative Law Judgedid, and dismiss all of them on the basis that the General Counsel failedto prove that Respondent employed APC Skills, administered the CCQ,or implemented the three new communication programs, from whichthese four incidents stem, to defeat the Union. The General Counsel hasnot shown in any way, and indeed did not even allege, that these inci-dents were independently violative of Sec. 8(aXI). Thus, contrary to hiscolleagues, Member Hunter would dismiss these allegations in the ab-sence of finding other unfair labor practices relative to the introductionof APC Skills and the CCQ.a See Kul Rate Kid & Shop Kwik, 6 NLRB 106, 118 (1979).'0 We note that, in the typical case, the Board has found interferencewith a union's organizational efforts when solicitations of grievancesoccur in the course of the preelection period. In the instant case, theUnion had lost the March 1980 election, but timely filed objections to theelection were pending when Respondent's supervisors solicited their em-ployees' grievances. We note that the Board subsequently set aside thefirst election and directed that a second election be conducted. Thus, be-cause the parties were still embroiled in a long, unresolved representationcase, we find the solicitations of grievances to be violative in the instantcase.Law Judge's recommended Order to remedy thisunlawful conduct.AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 3 andrenumber the subsequent paragraphs accordingly:"3. By soliciting employee complaints and griev-ances and by promising employees increased bene-fits and improved terms and conditions of employ-ment, Respondent has violated Section 8(a)(1) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Electric Hose & Rubber Company, McCook, Ne-braska, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraph l(a) and re-letter the subsequent paragraphs accordingly:"(a) Soliciting employee complaints and griev-ances and promising employees increased benefitsand improved terms and conditions of employmentto induce them to forgo their support for theUnion."2. Substitute the following for new paragraphI(d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing the National Labor RelationsBoard has concluded that we interfered with therights of our employees and that we unlawfullydischarged the employees named below. Toremedy this matter the Board ordered us to postthis notice and to comply with its terms.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choice490 ELECTRIC HOSE & RUBBER COMPANYTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT solicit employee complaintsand grievances and promise employees in-creased benefits and improved terms and con-ditions of employment to induce them to forgotheir support for United Rubber, Cork, Linole-um and Plastic Workers of America, AFL-CIO, CLC.WE WILL NOT discharge any employee forengaging in union activities or otherwise exer-cising any of the rights guaranteed by Section7 of the National Labor Relations Act, asamended.WE WILL NOT coercively interrogate ouremployees about their union activities or en-courage our employees to report union activi-ty to their supervisors.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Marc Prochazka and ShirleyAshley immediate and full reinstatement totheir former jobs or, if their jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and WE WILL make them whole for any loss ofearnings incurred from being unlawfully termi-nated, with interest.WE WILL expunge from our employee hand-book any reference which might lead employ-ees to conclude that they should report theunion activities of other employees to our su-pervisors.WE WILL expunge from our records any ref-erence to the unlawful discharges of MarcProchazka and Shirley Ashley.ELECTRIC HOSE & RUBBER COMPA-NYDECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This consolidated matter was heard by me in August andSeptember 1981 at McCook, Nebraska. The amendedconsolidated complaint (the complaint) which allegesthat Electric Hose & Rubber Company (Respondent)violated Section 8(a)(l) and (3) of the National LaborRelations Act, as amended (the Act), was issued onbehalf of the General Counsel of the National Labor Re-lations Board (the Board) by the Regional Director forRegion 17 of the Board on June 9, 1981. It is based onunfair labor practice charges filed by United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO, CLC (Union), on November 17, 1980 (Case 17-CA-10037), February 4, 1981 (Case 17-CA-10155), andMarch 4, 1981 (Case 17-CA-10230).Respondent filed a timely answer to the complaintwhich denies the commission of the alleged unfair laborpractices.On the basis of the record made at the hearing, my ob-servation of the demeanor of the witnesses while testify-ing, and my careful consideration of the briefs filed bythe General Counsel and Respondent, I make the follow-ing:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE BOARD'SJURISDICTIONRespondent, a Delaware corporation, is engaged in themanufacture of rubber and plastic hoses at a facility lo-cated at 400 South Street, McCook, Nebraska. In thecourse and conduct of its Nebraska business operations,Respondent annually purchases goods and servicesvalued in excess of $50,000 directly from suppliers locat-ed outside Nebraska and annually sells goods and serv-ices valued in excess of $50,000 directly to customers lo-cated outside Nebraska. On the basis of the foregoing ad-mitted facts, I find that Respondent is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce or a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act. I furtherfind that it will effectuate the purposes of the Act for theBoard to assert jurisdiction over the instant dispute.Only Respondent's McCook facility is directly in-volved in this proceeding. However, it is pertinent to theissues presented to note that Respondent is a whollyowned subsidiary of the Dayco Corporation, a conglom-erate which operates at least 29 other facilities fromcoast to coast. Dayco operates hose plants similar to theone involved here in Alliance, Nebraska, Ocala, Florida,and Olney, Texas. The employees at these other loca-tions are not represented by any labor organization. In itsbrief, Respondent advised that a similar plant in Dover,New Jersey, where employees were represented by theUnion, had recently closed.II. TIlE LABOR ORGANIZATIONThe answer admits that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act and Iso find. The Union has been attempting to organize Re-spondent's production and maintenance employees atMcCook since approximately August 1979.III. THE ALLEGED UNFAIR L.ABOR PRACTICESA. The PleadingsThe complaint alleges that Respondent violated Sec-tion 8(a)(l) and (3) of the Act by discharging Marc Pro-chazka on November 6, 1980, and Shirley Ashley on491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 2, 1981. It also alleges that the same sectionswere violated by Respondent's conduct in improving em-ployee benefits on November 13, 1980, and January 2and 7, 1981; its conduct in imposing more restrictive con-ditions upon the finishing department employees on Feb-ruary 25, 1981; and its conduct in issuing verbal or writ-ten warnings to employees Doreen Parsons and DorothyAnderjaska. The complaint asserts that the foregoingconduct was for the purpose of discouraging union ac-tivities by the McCook employees. The complaint alsoalleges that Respondent interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) ofthe Act by several separate instances of soliciting griev-ances, promising benefits, and interrogating employees,all for the purpose of discouraging union activity.Respondent admits that it discharged Marc Prochazkaalbeit for lawful reasons but denies the remaining sub-stantive allegations of the complaint.B. The Prior CaseThe General Counsel places substantial reliance on aprior unfair labor practice case involving the same par-ties and the same organizing effort in which Administra-tive Law Judge Joan Wieder found that Respondent wasguilty of numerous unfair labor practices and in whichAdministrative Law Judge Wieder recommended thatthe Board (1) enter an appropriate remedial order, and(2) set aside the Board-conducted election of March 6,1980, wherein the proposal for union representation byRespondent's employees was defeated. This prior case, inthe General Counsel's view, demonstrates substantialhostility by Respondent toward union representation,shows some of the concerted activities engaged in bycertain employees involved in this proceeding, and estab-lishes a proclivity by Respondent to violate the Act. Al-though Respondent appears to concede that the activitiesof some of its employees is demonstrated by the findingsin the prior case, it argued that as exceptions were filedto Administrative Law Judge Wieder's findings and con-clusions, no significant reliance should be placed on herfindings and conclusions. However, on June 15, 1981, theBoard rendered its decision in the prior case wherein itadopted the findings and conclusions of AdministrativeLaw Judge Wieder with certain specific modificationsand directed a second election. 'The conduct reflected in the prior case-a significantportion of which is based on demeanor credibility find-ings or uncontradicted employee testimony-reflects anattitude by Respondent that the representation of its em-ployees by a labor organization is a concept which it waswilling to resist by any means, lawful or unlawful. Thus,Administrative Law Judge Wieder summarized as fol-lows:In sum, the employer, from the outset of its cam-paign, repeatedly utilized the carrot and stick ap-proach, employing potential layoffs and plant clos-ings, in conjunction with the union campaign andthe opening of the Ocala plant which was nonunion,i The Board's decision is reported as Electric Hose & Rubber Co., 262NLRB 186 (1982).indicating that bargaining would be futile, announc-ing that no wage increases or other improvement inbenefits would be granted during the campaign andnegotiations even though negotiations may lastyears, and other adverse consequences would flowfrom unionization.In addition, findings in the prior case show that Re-spondent's campaign against the Union was an effort co-ordinated from top to bottom. Thus in the critical periodbefore the March 6, 1980, election 13 meetings were con-ducted by management officials with small groups of 25to 30 employees, in which the process of collective bar-gaining was portrayed from the worst possible perspec-tive. Followup inquiries of employees were made byforemen to obtain reactions to the meetings. Additional-ly, Respondent's president came to McCook to deliveran appeal against the Union and on the day before theelection, a large advertisement appeared in the localnewspaper, the McCook Gazette, exhorting employees toreject the Union. The theme of Respondent's campaignwas laced with abundant assertions of gloom-employeeswere told that the selection of the Union would meanthat there would be chaos; that the plant would never bethe same; that customer confidence (on which businessand, by inference, jobs depend) would be destroyed; thatthe plant would "wilt and die on the vine"; that therewould be long protracted negotiations with bargainingbeginning from scratch; that the Company bargains hardwith unions; that employees would not get anything theCompany was unwilling to give; that the unorganizedemployees would be given all benefits granted organizedemployees; that there would be layoffs; that the plantmight close; that the plant would operate below capac-ity; that there was no worse time for a union; that therecould be strikes; that strikers could be replaced; thatstrikes turn friend against friend; that employees could befined by the Union for expressing their own personalviews; and that promoting union sentiment was discour-aged while promoting an antiunion sentiment was en-couraged.Although the prior case is not a substitute for the Gen-eral Counsel's obligation to prove the complaint allega-tions by a preponderance of the credible evidence, Re-spondent's open and notorious hostility toward the estab-lishment of collective bargaining is clearly relevant in as-sessing the motive for its actions during a union organiz-ing campaign. It would be clear error for me to simplyset the atmosphere portrayed in the prior case aside andtreat it as though it did not exist. Respondent made itsown bed, so to speak, and now it should not be heard tocomplain about having to lie in it. I find, therefore, Re-spondent was officially predisposed to oppose its em-ployees' exercise of their Section 7 rights and that its of-ficial attitude contributed materially to some of theevents which are the subject of the instant complaint.C. The Alleged 8(a)(1) ViolationsI. The employee handbookThe General Counsel amended the complaint at theoutset of the hearing to allege that Respondent's hand-492 ELECTRIC HOSE & RUBBER COMPANYbook-published at some unspecified time ill the summerof 1980-interfered with its employees' Section 7 rights.The provision found offensive by the General Counsel(which appears as an introduction) reads as follows:We sincerely hope that if you are approached tojoin a union, you will consider the freedoms youwill be relinguishing. If you feel you are being pres-sured into making a commitment to the union,notify your Supervisor and we will see that suchpressuring is stopped. IT IS OUR INTENTI'ON TOOPPOSE UNIONISM BY EVERY PROPERMEANS A VAILABLE to ensure that no employeeever has to give us the freedoms he or she has anddeserves as an employee of Electric Hose andRubber Company.Respondent does not deny that its most recently pub-lished handbook contains the foregoing provision.Rather, it argues on the basis of testimony given by theMcCook personnel manager, Jack Harootunian, that, asthe provision was deleted from the handbook 2 or 3weeks prior to the hearing, no remedial order is neces-sary.There is no evidence that employees were ever in-formed that the handbook provision was deleted. As isself-evident, the provision encourages employees toreport the union activities of fellow employees to man-agement and announces that unspecified action would betaken to stop such activity-without regard to whetheror not the reported activity was protected by the Act.As Respondent has failed to demonstrate that it has pub-licly rescinded the provision, I find that by maintainingthis announced policy in effect, Respondent has therebyviolated Section 8(a)(1) of the Act and that such conductdoes require an appropriate remedial action.2. The Company's climate questionnaire (CCQ) andrelated actionsThe complaint alleges that APC Skills was an agent ofRespondent and that it, in conjunction with Respondent'splant manager, William Bauer, solicited grievances ofemployees, and promised and granted benefits to em-ployees. More specifically, the General Counsel believesthat an attitude survey (CCQ) administered by APCSkills among Respondent's McCook employees fromAugust 26 through 28 and Bauer's written announcementrelated to certain findings resulting from the surveydated November 13, 1980, violated the Act. The essenceof Respondent's defense is that the survey and Bauer'sfollowup announcement occurred only coincidentallywith union activity at McCook, that it was unrelated tothe union activity, and that it was not violative of theAct. The thrust of the General Counsel's argument onbrief was that it is obvious that a number of the questionson the CCQ were designed to elicit information fromemployees about their attitude toward a variety of topicsincluding their pay, benefits, and working conditions,2 To the extent that Respondent's policy of stopping any "pressure"upon employees to join a labor organization is ambiguous. such ambigui-ty should be resolved against the promulgator. VLRB v Miller. 341 F.2d870 (2d Cir. 1965).and that the ostensible purpose of the survey assigned byRespondent-to identify areas for management and su-pervisory training-is a subterfuge used to hide its truepurpose; namely, to discourage employees from support-ing the Union. The General Counsel contends thatBauer's letter of November 13 discloses that the objectof the survey was to solicit complaints which Respond-ent could consider and remedy if it so desired.APC Skills is a private management consulting firmwhich Respondent had previously used at its Dover andAlliance plants. Indeed, throughout most of the preelec-tion period, a team of APC consultants were operating atthe Alliance plant. APC initially came to the McCookplant shortly after the election in March 1980. The pres-ence of the APC team members was announced byBauer in a letter to all employees. The APC team leaderat McCook, David Hall, testified that APC's primarypurpose is to design and install management and employ-ee operational training systems. APC's usual procedure isto begin analyzing their client's operation by means ofonsite observations and by conducting certain "diagnos-tic" tests with a limited number of supervisory and man-agerial employees. Next, APC develops an action planwhich, if accepted by the client, it thereafter undertakesto implement. Typically. the focus is on the managementand supervisory staff and that appeared to be the case atMcCook. According to Hall, a series of diagnostic ex-aminations are conducted with the entire supervisory andmanagerial staff in the proposal implementation stage.APC also assists in establishing management committees(task forces) to solve plant problems and to identifymethods to achieve company goals. Formal class trainingsessions with supervisors are conducted by APC person-nel. APC team members also observe supervisory per-sonnel on the floor and provide feedback to aid them inevaluating their performance. So far as APC's directinteraction with rank-and-file employees is concerned, itappears to be limited to the disputed CCQ. According toHall, the results of the CCQ are typically relayed to em-ployees by means of a company newspaper, a letter, orsmall group meetings. At McCook the CCQ "results"were conveyed by Bauer's November 13 letter.The CCQ format consists of a series of statements towhich employees are asked to respond by stating wheth-er they strongly agree, strongly disagree, or are uncer-tain. The General Counsel believes the following sampleof CCQ inquiries taken from the survey conducted atMcCook supports a portion of his argument:I. Most people at this company feel that the payand benefits they get are fair for the work they do.19. There are a lot of people in this companywho are unhappy about their pay and benefits.20. You can move up at this company if youhave ambition and work hard.* * *493 DECISIONS OF NATIONAL LABOR RELATIONS BOARD37. The pay here is pretty good compared towhat other companies like ours are paying.38. Getting ahead at this company depends moreon who you know than what you know.39. People in this company do their jobs withoutgriping about how they have to work harder thanothers.55. Some people at this company get paid morethan they deserve, but others get less than theyshould.56. People are promoted fairly in this company.58. The workers at this company really care ifthe company is successful or not.59. There is too much bad feeling among thepeople I work with.63. It often seems as if one part of this companyis working against another part of the company.In his November 13 letter-which was ostensibly toreport the results of the CCQ-Bauer called attention tosome areas where employees had responded in a positivefashion and other areas where there had been a negativeresponse. Hall testified that he assisted Bauer in draftingthe November 13 letter. The General Counsel arguesthat the letter announces the establishment of a new em-ployee benefit; namely, three new programs to improvecommunications. The three communications programsannounced in Bauer's letter were labeled the manage-ment on-the-floor system, the inquiry-response system,and the meetings system. Succinctly summarized, themanagement on-the-floor system amounted to having toplocal management make appearances on the plant flooron the "back" shifts; i.e., the evening and night shift."The inquiry-response system consisted of providing su-pervisors with a pad of preprinted paper to use in seek-ing answers to employee questions. The meetings systemconsisted of permitting discussion about a wider range oftopics at the monthly safety meetings and requiring su-pervisors to prepare a written agenda in advance of themeetings as well as a written summary at the conclusionof the meetings.The evidence discloses that the communicationsschemes announced in Bauer's November 13, 1980, letterwere actually implemented. The General Counsel hascomplained of certain events which occurred at thisstage. Thus, on December 15, 1980, plant engineer TomConroy, an admitted supervisor, visited the 11 p.m. to 7a.m. shift as a part of the management on-the-floorsystem. In the course of the visit, Conroy asked DorothyAnderjaska, an employee who had been openly active onbehalf of the Union, if she needed any improvements in3 The McCook plant operates on a three-shift basis with shifts startingand ending at 7 a.m., 3 p.m., and II p.m.her area. Anderjaska could not think of anything at thetime so Conroy told her if she thought of somethinglater she could drop a note in his mailbox. Later duringthe same shift, Anderjaska thought of a couple of mat-ters-one item was never disclosed at the hearing andthe other item was a request to inspect for worn rollerson the hose pullers more often and to be more diligentabout replacing them. Anderjaska caused a note to be de-livered to Convoy by a supervisor. On Christmas Eve1980, Conroy approached Anderjaska on the steps of thechurch which they attend to inform her that he had notforgotten her requests. Two or three months later, ac-cording to Anderjaska, the worn rollers on her hosepuller were replaced.The General Counsel also complains about meetingsconducted by three supervisors subsequent to Bauer'sNovember 13 letter. On December 17, 1980, SupervisorGary Pevoteaux held a meeting for the 17 employees hesupervises. Although Pevoteaux operated from a pre-pared agenda (apparently for the first time), he charac-terized the meeting as a typical safety meeting like thosewhich supervisors had conducted for several years.However, employee Dennis McFarland testified that Pe-voteaux distributed a new form and asked those presentto list any complaints or safety hazards of which theywere aware on the form and return it. McFarland didnot return his form. The following day Clara Fringer, asupervisor, conducted a meeting for the 30 employeesshe supervises. Employee Clyde Swartz testified that al-though Fringer, in calling the meeting characterized it asa safety meeting not much of it related to safety. Ac-cording to Swartz, Fringer told the assembled group thatif they had any problems or complaints they shouldcome to her and she would see if there was somethingshe could do about them. Swartz never registered anycomplaints with Fringer. Fringer and employee GoldaZwinkle testified that the December 1980 meeting wasconducted in the same fashion that Fringer had alwaysconducted such meetings, to wit, the first part of themeeting was devoted to any safety matters and thereafterthe floor was thrown open for a discussion of any otherproblems. The third disputed meeting was conducted byJohn Modrell, a supervisor, on January 13, 1981. Attend-ing were the employees Modrell supervises. Modrell pre-pared an agenda for the meeting and in the course of ithe asked if there were any complaints. Employee KathyVontz, who characterized the meeting as a typical safetymeeting of the type she had attended for 7 years, re-quested a heater for her work station. Modrell respondedsaying that they were working on it. Vontz replied that,as she had heard this response since the previous July,she wanted it in writing. By the end of the day, Vontzwas given a written assurance that the heating problemin her area would be cured. Three days later Vontz ran ametal sliver under her fingernail. She testified she no-ticed no pain from the injury until she got home and herhands warmed. Subsequently, Vontz filed an accidentreport in which she attributed the injury to her coldhands. Following this injury, a heating system was in-stalled. The General Counsel believes this action was a494 ELECTRIC HOSE & RUBBER COMPANYgrant of a benefit to dissuade Vontz from supporting theUnion.The General Counsel analogizes Respondent's CCQand improved communications system with the "Job In-formation Survey and Sounding Board" program foundunlawful by the Board in General Electric Co., 255NLRB 673 (1981). Although I agree that the schemes in-volved in the two cases are somewhat analogous, I donot believe that it necessarily follows that Respondenthere violated Section 8(a)(1) of the Act. The theory ofthe General Counsel's complaint is that APC skills actedas Respondent's agent to solicit grievances by means ofthe CCQ and to devise a response to the attitudes dis-closed by the CCQ. This action, the General Counselargues, was taken to discourage union activities.In my judgment, the General Counsel's theory is notfactually supportable. There is no evidence that APCSkills' services were sought by Respondent for the pur-pose of opposing the Union. Indeed, the evidence meritsa contrary inference. Prior to the McCook election onMarch 6, 1980, APC Skills was working in the Allianceplant where there was no known union activity. The factthat APC Skills did not commence its work at McCookuntil after the election indicated that the procurement ofits services was not motivated by Respondent's fixationwith defeating the Union. In addition, the fact that prac-tically all of the APC Skills' program other than theCCQ was directed at the supervisors and managers andthe further fact that evidence is lacking that an object ofthe training was to oppose unionism is supportive of aninference that APC Skills' presence in McCook was for alegitimate business purpose. Such an inference is furtherwarranted because the evidence shows that the APCSkills' team was at the McCook facility for over an 11-month period without becoming directly involved in theunion activities at the plant. Furthermore, the GeneralCounsel's analogy with the General Electric case becomeseven less convincing when it is observed that some ofthe employee grievances here were not "solicited" untilmore than 6 months after the election nor remedied until2-1/2 months after they were solicited.4For the forego-ing reasons, it is my conclusion that the General Counselhas failed to prove any nexus between the activities ofAPC Skills and the union activity at the McCook plant.Accordingly, I cannot make the critical finding that theadministration of the CCQ and Bauer's November 13 an-nouncement were for the purpose of interfering with em-ployee union activity. On the contrary, the preponder-ence of the evidence here warrants the conclusion thatRespondent's use of APC Skills and the implementationof its recommended programs were for legitimate busi-ness purposes and would have occurred even in the ab-sence of any union activity. Therefore, I find that theGeneral Counsel has failed to prove that Respondent41n Uarco, 216 NLRB I (1974), the Board observed that solicitinggrievances does not violate Sec. 8(aX)(1). Rather, it is the promise whichfollows inferentially that the grievance will be remedied which is unlaw-ful. The fact that the CCQ was a more formalized type of survey whichgave no explicit indication as to whether or not any action would betaken on the wide variety of attitudes surveyed and the length of timebefore Respondent reacted to the CCQ detracts considerably from the in-ference that soliciting grievances by means of the CCQ implied a promiseto remedy.violated Section 8(a)(l) of the Act by administering theCCQ in August 1980, by Bauer's letter of November 13,or by the conduct of its agents, Conoy, Pevoteaux,Fringer, and Modrell in December 1980 and January1981. Logan Co., 171 NLRB 524 (1968).3. The interrogation allegationsThe complaint alleges that three supervisors interro-gated employees about union activities on February 4and 10, 1981. In support of one such allegation, employ-ee Vicki Knight testified that on approximately February4, 1981, she reported for work and approached ForemanModrell's desk for her assignment. After Modrell fin-ished that business, he reached in his drawer and pulledout a "Johnny Hosemaker" cartoon.sThe cartoon inquestion appears to depict a supervisor as a two-leggedjackass. Also depicted are two nearby employees, onesaying to the other, "I know. I used to like him too ...when he was a person." On the surface, no attempt wasmade to identify the supervisor depicted. Showing it toKnight, Modrell asked if she had drawn it. Knight re-plied that she had not drawn the cartoon. Smiling, Mo-drell observed that the supervisor (depicted as a jackass)resembled himself. By this time-according to Knight-employee Ron Scott had approached Modrell's desk andagreed with Modrell's observation that the jackass bore aresemblance to Modrell. Scott denied that he ever ob-served Modrell discuss the cartoon with Knight. Modrelldenied having asked Knight about the cartoon. I find itunnecessary to resolve any credibility conflicts about thismatter as, in my judgment, the substance of Knight's tes-timony and her demeanor while delivering it made clearto me that this inquiry-assuming it did occur as Knighttestified-was more in the nature of shop floor humorand lacked any coercive element whatsoever. Accord-ingly, I find Modrell did not violate Section 8(a)(l) as al-leged.Cheryl Gillen testified that on February 10, 1981, KentKotschwar, a supervisor, approached her in her workarea and asked if she had the jackass cartoon. WhenGillen said she did, Kotschwar asked for it. Gillen re-trieved the cartoon from her billfold and gave it toKotschwar who then asked if Parsons had drawn it.Gillen told Kotschwar that she had no knowledge as towhether Parsons had drawn the cartoon. Next Kotsch-war asked if anyone in the plant had drawn the cartoonand Gillen said, "No." Kotschwar then left with the car-toon.Kotschwar's version of this incident is more innocent.Kotschwar testified that he came to the work area andGillen asked if she could help him. Kotschwar said hewas looking for the jackass cartoon which he thought hehad observed earlier. Gillen told Kotschwar it was notthere anymore and proffered her copy. Kotschwar re-marked, "It's kind of neat. I wonder who the artist was."While looking at it, Gillen asked Kotschwar if he wouldlike to copy it and Kotschwar responded, "Sure." Gillen5 Johnny Hosemaker cartoons were the handiwork of union activistDoreen Parsons. Generally, the cartoons depicted Respondent in a poorlight. The Union distributed them as handbills. The cartoon referred toby Knight was one of Parsons' earliest efforts.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Kotschwar she wanted it back and he then left.Kotschwar denied asking Gillen who had drawn the car-toon, if Parsons had drawn the cartoon, or if anyone inthe plant had drawn the cartoon.I have credited Gillen's version of this incident. Gillenimpressed me as a witness who was making a sincereeffort to relate what occurred. By contrast, Kotschwarappeared in this and other instances to be straining forexplanations for his conduct and some of those explana-tions are convoluted and inconsistent. As Gillen's testi-mony disclosed a repeated effort by Kotschwar to leasethe identity of the artist, I find that it was coercive intone and substance, and that the inquiry violated Section8(aX!) of the Act.No evidence was offered to support the complaint alle-gation that Supervisor Trupp interrogated any employeeon or about February 10, 1981, as alleged. Accordingly,that allegation will be dismissed.4. The microwave oven offerThe General Counsel contends that Bauer violatedSection 8(a)(1) of the Act by his letter to employeesdated December 1, 1980, offering a microwave oven asan inducement to encourage increased participation inRespondent's suggestion system. This action, the GeneralCounsel argues, constitutes an attempt to solicit griev-ances and directly promises a new benefit; i.e., the micro-wave oven. Bauer admitted the oven was offered as anextra inducement and testified that the idea for offering itcame from a report by the manager at Dayco's Spring-field, Missouri, plant (where the Union represents certainemployees) who had successfully used the added induce-ment to spur interest in the suggestion program.Respondent's suggestion program was initially estab-lished in February 1980, a month before the election. Asinitially established employees were assigned to one offive committees to review suggestions and cash awardsranging from S5 to $25 were granted for the best sugges-tions. Subsequently, in July 1980, the program was modi-fied by eliminating the employee review feature in favorof a management evaluation team as was the apparentpractice at other Dayco plants and by substantially in-creasing cash awards.6In her decision, Administrative Law Judge Wiedersustained one of the Union's objections which concernedthe original implementation of the suggestion program in1980. Specifically, she found:The initiation of a suggestion program less than amonth before the election, accompanied by anawards program, when considered in conjunctionwith the threat of plant closure, layoffs, solicitationof grievances, the other promises of benefits, thethreat and actual withholding of wage increases, aswell as the other matters discussed hereinbefore, iscoercive and interfered with the conduct of a fairelection. See Multi-National Food Service, 238NLRB 1031 (1979).* No evidence was presented in the instant proceeding concerning theesMtablment of the suggestion program and its subsequent notificationsin July 193. The findings herein with respect to those nalters are basedon Administrative Law Judge Wieder's findings in the prior proceeding.A perusual of the complaint, the General Counsel's briefand the conclusions of law in the prior proceeding, failsto disclose that the implementation of the suggestionsystem was ever previously alleged as an unfair laborpractice or that it was ever found to be such. Hence, inview of the fact that the General Counsel and the Unionwere obviously well aware of the implementation of thesuggestion system at the time of the prior proceeding, Iam now precluded from finding that either its implemen-tation in February 1980, or its modification in July 1980,was coercive within the meaning of Section 8(aXI) ofthe Act. Jefferson Chemical Co., 200 NLRB 992 (1972);Peyton Packing Ca, 129 NLRB 1358 (1961). According-ly, to the extent that the General Counsel now relies onthe fact that the suggestion program was deemed to becoercive in the context of a prior representation proceed-ing, I am limited to treating that finding as backgroundevidence only. Nevertheless, the question presented forresolution here is only tangentially related to the originalestablishment of the suggestion program.As with several other instances of Respondent's con-duct examined herein in the period following the elec-tion, there is no evidence directly linking this announce-ment related to the microwave oven with any ongoingunion activity. Although it is true that Bauer's announce-ment of December I would tend to portray Respondentin a favorable light in the eyes of employees, it does notautomatically follow that Respondent's action in offeringthe microwave would violate Section 8(aXl). On thebasis of the record before me, it cannot be rationallyconcluded that Respondent's conduct was undertaken forthe expressed purpose of impinging on the employeesfreedom of choice for or against unionism or that it wasreasonably calculated to have that effect.NLRB .Ex-change Parts Ca, 375 U.S. 405, 409 (1964). Unlike theoriginal implementation of the suggestion system amonth before the election, the suggestion system in placein December 1980 appears to conform to that utilized atother Dayco plants and, as Bauer's testimony indicates,the offering of bonus prizes such as the microwave like-wise conformed to similar actions at other Dayco plantswhere there was no ongoing organizational activity.Moreover, the fact that the microwave was offered ap-proximately 9 months after the first election and at atime when there was complete uncertainty about asecond election further supports the inference which Ihave made that the offering of the microwave was notrelated to the union organizational activity but ratherconformed to what would have occurred in the absenceof such activity. Famous-Barr Ca, 174 NLRB 770 (1969).Accordingly, I find that the microwave oven offer didnot violate Section 8(aXI) of the Act.D. The Alleged 8(a)(3) ViolationsI. The implementation of the safety shoe andeyeglass purchase programsThe General Counsel alleges that Respondent violatedSection 8(aXI) and (3) by the implementation of thesafety shoe and eyeglass purchase programs on January 2and 7, 1981, respectively. Respondent denies that the496 ELECTRIC HOSE & RUBBER COMPANYobject of these programs was to dissuade employeesfrom supporting the Union.The evidence discloses that on the aforementioneddates memorandums were posted on the plant bulletinboards signed by Safety Director Virgil Bamsey an-nouncing the programs. Bamsey did not testify. InsteadPersonnel Manager Harootunian testified that he was re-sponsible for actually seeing that the programs were im-plemented. According to Harootunian, he was apprisedof the availability of the programs by corporate memo-randums he received in the summer of 1980 shortly afterhis transfer to the McCook plant. When Harootunian ap-proached Bauer about implementing the programs, Baueradvised Harootunian to proceed by checking the successof the programs at other locations. For reasons not fullyexplained by this record, Harootunian's efforts to complywith Bauer's instruction appears to have consumed morethan 6 months. Insofar as this record shows, when thedecision was made finally to announce the programs, theannouncements were made by Bamsey at Harootunian'sdirection.Both programs appear to have been arranged byDayco corporate personnel with outside vendors. Thesafety shoe program provided for the purchase of a par-ticular brand of safety shoes at a price below the retailprice of the shoe or a comparable shoe. The cost of theshoes was to be paid entirely by the employee-the onlybenefit supplied by Respondent or its parent was the ne-gotiated discount. Under the eyeglass program Respond-ent offered to pay the cost for prescription safety glasses.It was recommended that the employee secure a newprescription if their prior prescription was over a yearold and the cost of an eye examination for prescriptionpurposes was to be at the employee's expense. Nonpre-scription safety glasses had theretofore been available atthe plant and continued to remain available. It likewiseappears from the Union's handbills in evidence that Re-spondent granted its employees an across-the-board wageincrease at approximately the same time but that matterwas not alleged as a violation.The announcements concerning the shoes and eye-glasses contained no reference to organizational activityand there is no other evidence of any kind that any ofRespondent's managers or supervisors attempted to seizeupon the announcements to gain an advantage vis-a-visthe Union. Harootunian testified that the sole object ofimplementing the programs was to provide employeeswith the opportunity to have safe shoes and safe glassesfor work in the plant. No other object is discernible fromthis record. This conclusion is especially warrantedwhere, as here, both programs were initiated at theDayco corporate level and were not implemented inMcCook with the slightest degree of haste. Indeed, amore serious dispute would have been presented if theGeneral Counsel had alleged Respondent's delay in im-plementing these programs as a violation. Accordingly, Ifind that the announcement and implementation of thesafety shoe and eyeglass purchase programs did not vio-late Section 8(a)(1) and (3) of the Act.2. The restrictions on the 5-minute breaksThe complaint alleges that Respondent imposed morerestrictive conditions of employment upon the finishingdepartment employees in violation of Section 8(a)(1) and(3) of the Act by limiting the number of employees whocould go on break at any one time after approximatelyFebruary 25, 1981.The undisputed evidence shows that, in late February1981, the employees in the finish and inspection plasticsdepartment were instructed that they could no longer goon the authorized 5-minute work breaks at the same timeas they had been doing. Darrell Brown, the manager ofthose departments, testified that he initiated this actionafter observing that the two 5-minute break periods werebeing extended from 10 to 15 minutes on all three shifts.According to Brown, this resulted from the fact thatmost of the 70 to 75 employees on each shift congregat-ed in the cafeteria to use the limited number of food andbeverage machines available there during the short breakperiod. As a consequence, many employees had to waitfor an extended period in order to use the machines andemployees were routinely 5 or 10 minutes late in return-ing to their work stations. Brown initially held a meetingwith the six departmental forepersons and later attendedseparate meetings of the finish department employeeswhere he personally announced the change. Brown testi-fied that he advised employees that only four finish oper-ators and two balers would be permitted on the 5-minutebreak at any given time. Rosalie Madsen, one of the fore-persons in the finish department, corroborated Brown'sversion of this change and the manner in which it wasannounced. Dennis Kennedy, the 11 p.m to 7 a.m. fore-person for plastics inspection, testified that he informedemployees that the 5-minute breaks were being abused.Accordingly, Kennedy told his crew that only two orthree could leave their work stations at the same timeand, when they returned, others could go. Clara Fringer,a foreperson on the 11 p.m. to 7 a.m. shift in the finish-ing department, testified that after Brown's meeting withthe supervisors she told the employees she supervisedthat the break procedure would be altered so that theywould be permitted to go on break in groups of five-three finish workers and two balers. All of the supervi-sors denied that union considerations had anything to dowith changing the break procedure.Although the General Counsel called numerous em-ployee witnesses, only two were questioned in support ofthe allegation concerning breaks. One, Dorothy Ander-jaska, testified that her group was advised by SupervisorKennedy during a February 25, 1981, safety meeting inhis office that the employees were to stagger their 5-minute breaks so only two were off the floor at anygiven time "until further notice." Following this an-nouncement, Anderjaska noticed that Kennedy and Fin-ishing Supervisor Fringer "staggered" their breaks soone or the other was present when she went on break.'7 Although this testimony might suggest surveillance, the record is en-tirely insufficient to merit a conclusion that Respondent's supervisorswere engaged in such activity.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Anderjaska, this procedure lasted about aweek and then the employees began taking breaks asbefore; i.e., altogether. On cross-examination Anderjaskaacknowledged that when everyone took their break atthe same time the cafeteria would become "prettycrowded" and on occasion the breaks "possibly" lastedlonger than the allotted 5 minutes. Anderjaska also con-ceded that the problem causing the change was "possi-bly" that breaks were lasting too long. Anderjaska gaveno testimony which directly linked change in the breakpolicy with the ongoing union activity. Clyde Swartz, abaler, testified that on February 25 his foreperson, RoseMadsen, advised him that there would be a change in thebreak policy-that henceforth only two employees at atime would be permitted on break and that there was tobe no talking or standing around. Swartz asserted that henever returned late from a 5-minute break and neverknew anyone else who did, but, according to Swartz, henormally went on break alone. He testified that the breakpolicy (including the no-talking rule) was still in effect atthe time of the hearing. Swartz gave no testimony direct-ly linking the changed break policy with union activity.On the basis of the foregoing and the entire record, Ifind that the evidence fails to establish that the change inRespondent's rest break policy interfered with its em-ployees' Section 7 rights. Rather, the preponderence ofthe evidence merits the conclusion that the break policywas instituted for legitimate business reasons and thatthere was no attempt to convey a message to employeesthat it resulted from any of their organizational activities.Even assuming that Supervisor Madsen may have direct-ed that there be no talking during the break periods asSwartz asserts, this evidence, at best, is ambiguous wherethere is substantial evidence that part of the problem re-sulted from the casual talk among employees during thebreak periods. Moreover, as Anderjaska's testimonyshows, any such admonition about talking-or the newbreak policy itself-was routinely ignored after a shortperiod without retribution. Accordingly, I find that thechange made in the break policy on or about February25, 1981, did not violate Section 8(a)(l) and (3) of theAct.3. Doreen Parsons' December 1980 warningThe complaint alleges that the warnings issued toDoreen Parsons on December 11, 1980, and February 27,1981, violated Section 8(a)(1) and (3) of the Act.Parsons has been employed by Respondent sinceMarch 1979 as a tube machine operator. She appears tohave been one of the more active and outspoken unionadherents. Parsons openly displayed support for theUnion by wearing a union organizing committee buttonand distributing handbills which included 10 or 11 of hercartoon caricatures which she named "Johnny Hose-maker." As noted above, the barbed messages directed atthe management by Parsons' cartoons received wide at-tention in and about the plant. Considering Respondent'sdemonstrated-and continuing-animus toward unions,Parsons' activities were in all probability a sore spot forRespondent's managers.In mid-December 1980 Parsons was on the 3 to IIp.m. shift and her supervisor was Larry Randolph. Ac-cording to Parsons, when she arrived at work on De-cember 11, 1980, her tubing machine had been equippedwith a new device called the "caterpillar" which func-tioned to pull the extruded tube through the cooling pansand sterate tanks, and on to a reel. Parsons testified thatthroughout the evening the caterpillar was a source ofdifficulty as its speed was not synchronized with the tubeextruding machine. According to Parsons, the typicalprocedure is to adjust the speed of the ancillary devicesto that of the machine but she found it impossible to dothis with the caterpillar. After experiencing considerabledifficulty with the operation of the tubing machine, Par-sons adjusted the tubing machine speed to that of thecaterpillar. However, in the meantime, Parsons ran ap-proximately 2,000 feet of off-center tubing which was re-jected by the quality inspectors. When her foreman, Ran-dolph, was apprised of this, he issued Parsons a writtennotation of a verbal warning.8The machine operated by Parsons is known as the T-6. The operators of this machine on the other two shiftsat approximately the same period of time were GeraldManley and Darrell Banzhaf. Richard Griffing, a covermachine operator whose work involves putting a finalcover over the tubing after it has been reinforced, testi-fied about repeated instances of off-center tubing pro-duced by Manley which arrived at his machine for cov-ering. In Respondent's production process, this defectivetubing should have been intercepted by the tube machineoperator or the quality control inspectors before it wassent to the "ward well" to have the reinforcement ap-plied. Griffing testified that he called these defects to theattention of Kent Kotschwar and quality control inspec-tor Dee Traphagan. On all but one of such occasions,Kotschwar told Griffing not to cover the defective tube.Cameron Martin, another cover operator, worked on the3 p.m. to 11 p.m. shift. He testified that in January 1981there were substantial amounts of off-center tubing sentto him for covering and, most frequently, the tubingcame from the machines of Manley and Banzhaf.Manley received a written notation of verbal warningon December 16, 1980, for running off-center hose.Apart from Manley's warning, there is evidence that sev-eral other warnings concerning off-center hose havebeen issued both before and after Parsons' warning.According to Larry Randolph, Parsons' supervisor,Parsons had been verbally warned on two previous occa-sions about producing off-center hose, including an infor-mal warning on the very day that the written notation ofthe verbal warning was issued. No attempt was made torebut this assertion by Randolph nor was any attemptmade to show that Parsons called Randolph's attentionto the difficulty she perceived with her machine. Instead,the uncontradicted evidence shows that Parsons set theoff-center tube out to be inspected, reinforced, and cov-ered knowing it was defective.8 The employee handbook discussed in sec. Ill,C,I, above, contains asection which details Respondent's rules and regulations and its discipli-nary procedure. The disciplinary procedure is described in terms of"steps" ranging from a verbal warning (which is really written) to dis-charge. Respondent's disciplinary scheme appears to be progressive withregard to the less serious offenses but, in cases involving more serious of-fenses, immediate discharge is proscribed as the only penalty.498 ELECTRIC HOSE & RUBBER COMPANYHaving considered all of the circumstances, I cannotfind on the basis of the evidence before me that the De-cember 11, 1980, warning was discriminatorily motivat-ed. The General Counsel's own evidence shows that an-other employee (Manley) was given a similar warning bya separate supervisor shortly after Parsons received herwarning and that Banzhaf was being trained on thetubing machine operation at or about the time of his Jan-uary errors. Respondent offered numerous similar warn-ings issued to employees both before and after Parsons'warning. There is no evidence Parsons attributed theproblem to her machine at the time or called anyone'sattention to the tubing which she knew to be defective.It is true that the nature of Parsons' cartoon activitiesmay have focused considerable attention on her, but theevidence plainly shows that this activity did not com-mence until January 1981, after the warning issued. Al-though my conclusion about the December 1980 warningto Parsons is not free of doubt, I find that the GeneralCounsel has failed to prove by a preponderence of theevidence that this warning was discriminatorily motivat-ed.4. Parsons' warning for insubordinationOn February 27, 1981, Parsons received another warn-ing-this time under Respondent's disciplinary scheme,the warning was written.According to Parsons, during her workshift on Febru-ary 26, 1981, she informed Foreman Randolph at 7:40p.m. that she was taking her lunchbreak and thereuponwent to the cafeteria. Parsons claimed that she returnedto her work station in 20 minutes which is the length oftime allotted for lunchbreaks. There is agreement thatRandolph approached her shortly after her return andaccused her of taking more than the allotted time-inexcess of 25 minutes. According to Randolph, he notedthe time of Parsons' departure from the work area as7:35 p.m. and her return at after 8 p.m. on the restroomclock.9When Randolph asserted to Parsons that she hadreturned from her lunchbreak late, Parsons proclaimedher innocence. There ensued a period of what appears tobe a "yes, you did" and "no, I didn't" assertions backand forth while Parsons was attempting to set up her ma-chine to begin working. Finally, upset at Randolph's per-sistence over the matter, Parsons told Randolph that hisclock was "fucked" and that he should get his glasseschecked. Parsons went on to say that she wanted him toquit harassing her. By this point, Parsons claims that shewas nearly in tears so she turned and walked toward thedrinking fountain and thence to the restroom. As sheturned and began walking away, Randolph called to herbut Parsons kept walking. She remained in the restroomuntil she finished crying and returned to her work stationabout 10 minutes later. Randolph did not approach her9 At the hearing, Randolph was supported in the general assertion thatParsons overstayed her lunchbreak by employee Errol Brunk who claimsto have left the cafeteria at approximately 7:20 p.m when Parsons wasjust entering the cafeteria. However, as is obvious, Brunk's version is notconsistent with Randolph's version. I am not surprised. Brunk impressedme as taking substantial delight from the disparaging testimony he gaveabout Parsons, not unlike one small child tattling on another In his hasteto be uncomplimentary about Parsons, Brunk appears to have becomereckless with facts.the rest of the evening. Instead, Randolph telephonedDivision Manager Jim Trupp at home to advise him ofthe incident and Trupp instructed Randolph to reportearly the following day to discuss the matter further.As directed, Randolph reported for work at or about2:15 p.m. the following day so he could discuss the inci-dent with Trupp. When Randolph arrived, Trupp andRandolph took the matter up with Harootunian, the per-sonnel manager. According to Randolph, after Haroo-tunian heard the story he wanted to investigate thematter further and asked to have Parsons sent to hisoffice. Randolph complied with this instruction whenParsons reported for work.During Parsons' meeting with Harootunian and Trupp,she readily acknowledged that she told Randolph hisclock was "fucked" and that he should get his glasses re-paired. In addition Parsons acknowledged that she hadwalked away from Randolph but explained that she wasunder a great deal of pressure because her auto had re-cently been vandalized and that she walked away be-cause she was about to cry. Parsons asserted that Ran-dolph had been harassing her. When she made this asser-tion, Trupp asked for specific examples and Parsons re-plied that she could not think of any at the moment butshe had several instances written down in a notebook ather work station. The initial conversation ended withHarootunian telling Parsons that he wanted to investigatefurther. Following Parsons' interview, Harootunian inter-viewed Parsons' fellow employees, Mark Nelson andBrunk.'°After Harootunian's discussion with these twoindividuals, Harootunian asked Parsons to return to hisoffice. On this visit Harootunian asked Parsons if shewould mind if he looked at her notes. Parsons assertedthat she preferred to consult with a fellow worker beforeconsenting to Harootunian's request and she was permit-ted to do so. After retrieving her notes and seekingadvice from a fellow employee, Parsons advised Haroo-tunian and Trupp that she would not let them have thenotes but that she was willing to read the notes to them.For the moment Harootunian agreed and listened as Par-sons read. After a short while Harootunian asked if Par-sons would mind if he xeroxed her notes. Initially Par-sons agreed and the two adjourned to an adjacent officewhere Harootunian began to copy the notes. In thecourse of the copying, Parsons apparently began to havesecond thoughts and asked Harootunian if she could con-sult again with a fellow employee. Harootunian agreedand Parsons left, returning a short while later. At thistime Parsons told Harootunian that if Young and Peri(Respondent's law firm) wanted her notes, they couldwait until they were returned from Kansas City (wherethe NLRB Regional Office is located). Parsons went onto tell Harootunian that she did not trust Respondent'ssupervisors after hearing some of their testimony in theprior case and that she did not want to give up her notes'o At the hearing Nelson testified that he observed the Randolph-Par-sons "confrontation" from his adjacent machine on the evening of Febru-ary 26 but overheard nothing because of the machine noise. To the extentthat it may be deemed relevant, I am dubious of Nelson's testimony.Thus, Parsons readily admitted that she could hear Randolph call to heras she walked away which indicates, contrary to Nelson's assertion, thatthe machine noise was not that loud.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto them. According to Parsons, Harootunian told herthat no one was pressuring her-he simply thought thenotes would be helpful in resolving the problem betweenRandolph and herself. Parsons however declined to pro-vide copies of her notes. After she expressed hope thatRandolph's differences with her could be resolved, shewas excused and she returned to work. Approximately 5minutes later Randolph approached her and presentedher with the disputed warning citing her for insubordina-tion. Later that evening, Parsons sought an explanationfor the warning from Randolph. Initially he declined todiscuss it saying he was too busy but when Parsons per-sisted Randolph finally told her he had issued it becauseshe had walked away from him.At the hearing, Parsons asserted she had been unableto locate her notes since the interview by the Boardagent who investigated the charge. The General Counselmade no effort to elicit any details from Parsons as tothe basis for her belief that Randolph was engaged in apattern of harassing conduct directed at her prior to theissuance of the February 27 warning. Randolph deniedthat the warning had anything to do with the Union orParsons' refusal to give up her notes. Instead Randolphasserted that the warning was issued because of themanner in which Parsons had spoken to him, the tone ofher voice, and the fact that she had walked away fromhim.Viewed in an objective sense, Parsons' conduct on theevening of February 26 could be easily construed as in-subordinate. In the absence of evidence that the incidentwas somehow provoked, it is, in my judgment, impossi-ble to conclude that the discipline was not justified. Acontrary conclusion is not warranted by Harootunian'sinvestigation which the General Counsel labeled on briefas "puzzling." However, I do not find Harootunian's in-vestigation all that "puzzling" since Parsons asserted inher first interview with Harootunian that Randolph washarassing her. Harootunian's pursuit of Parson's evidenceof Randolph's harassment is consistent with a good-faitheffort to learn all the facts before taking action. The factthat the issuance of the disciplinary notice followed Har-ootunian's unsuccessful efforts to obtain Parsons' notesdoes not merit the inference that the discipline resultedfrom her refusal to provide her notes. It may as easily beinferred that Parsons' refusal to provide her notes merelybrought Harootunian's investigation to a conclusion. Nordo I find it unusual that Randolph would have cautionedParsons about the amount of breaktime she used. Thus,as other findings indicate above, stricter adherence to theallotted breaktime was the subject of other legitimate ac-tions by Respondent at this same time. For these reasons,it is my conclusion that the General Counsel has failed toprove by a preponderence of the credible evidence thatthe warning notice received by Parsons on February 27,1981, was discriminatorily motivated.5. Dorothy Anderjaska's warningThe complaint alleges that the warning given to Doro-thy Anderjaska on February 16, 1981, violated Section8(a)(1) and (3) of the Act. Anderjaska, who had beenemployed by Respondent for about 5-1/2 years, hadworked as an inspector for approximately 2-1/2 years atthe time of the disputed warning. At that time, Ander-jaska was working on the 11 p.m. to 7 a.m. shift and herforeman was Dennis Kennedy who, between the time ofthe disputed incident and the hearing, was "relieved ofhis duties." Anderjaska was an open and active supporterof employee organization. Among other things she at-tended many union meetings, often wore a button pro-claiming sympathy for the Union, and distributed hand-bills at the plant soliciting support for the Union. Al-though the organizational campaign had been in progresssince August 1979, the evidence shows that, at or aboutthe time of the disputed warning, Anderjaska was active-ly engaged in handbilling activities.The written warning issued to Anderjaska was for pur-portedly careless workmanship. Other evidence showsthat Anderjaska had received similar warnings on twoprior occasions. The essence of the General Counsel'scase is that the February 16 warning was undeserved asAnderjaska did only what she was instructed to do byKennedy. The General Counsel's theory is, therefore, afamiliar one-it is reasonable to infer a discriminatorymotive because the discipline was grossly unfair.Most of the evidence pertaining to the disputed warn-ing was supplied by Anderjaska on behalf of the GeneralCounsel and Kennedy on behalf of Respondent. Withregard to the specifics of what occurred on the night ofFebruary 13-14, 1981, there is a wide variance betweenthe testimony of Anderjaska and Kennedy. The GeneralCounsel urges that I credit Anderjaska's version of theevents because Anderjaska was currently employed byRespondent at the time she testified. Ordinarily that factis entitled to be accorded significant weight in resolvingcredibility issues, but it is obvious that where the issuepertains to the self-interest of the employee testifying-aswould be the case with Anderjaska's testimony about herown warning-the weight accorded her current employ-ment for credibility purposes is significantly diminished.By contrast, the fact that Kennedy, the supervisor, hasapparently been terminated is a very significant fact fa-voring his credibility. No reason was shown to exist forKennedy to fabricate or color his version of the eventsto curry favor with Respondent. The interest alignmentquestion notwithstanding, Respondent was able to dem-onstrate on cross-examination that: (1) Anderjaska wasan experienced inspector, (2) that the work which result-ed in the disputed warning was not unusual, (3) that An-derjaska was peeved at the condition of her work stationwhen she reported to work, (4) that Anderjaska did notbother to heed the written instructions which accompa-nied the disputed work, and (5) that Anderjaska made astatement in a prehearing affidavit about a vital part ofher claim which was inconsistent and contrary to herhearing testimony. By contrast, Kennedy's testimony ofthe events in question was delivered in a straightforward,detailed fashion without the noxious embellishments andcanards which infected the testimony of many of Re-spondent's other witnesses. In sum, I have concludedthat where any conflict exists, Kennedy's testimonyabout the circumstanices giving rise to Anderjaska's dis-puted warning is the more reliable version.500 ELECTRIC HOSE & RUBBER COMPANYWhen Anderjaska arrived for work on February 13,1981, a rack containing 25 pans of hose was present ather station awaiting inspection. The first four pans weremarked as experimental hose indicating that it was to beinspected and kept separate from the other hose used forregular production because it was a test sample involvinga compound or process not yet approved for production.The inspectors are familar with the procedures involvingexperimental hose. Anderjaska only glanced at the ac-companying paperwork which likewise indicated therewere only four pans of experimental hose and then calledto Kennedy to ask him how to run the hose. Kennedytold her to run it as she normally would. Kennedy thenleft to telephone the technical department per the usualprocedure to let that group know the hose was at the in-spection stage. Oblivious to the accompanying paperwork and the markings on the hose, Anderjaska contin-ued to inspect and mark hose in pans beyond the firstfour as experimental hose. The sum and substance of thiserror was that the error was discovered, it was necessaryto sort through all of the hose previously inspected byAnderjaska that evening in order to find the experimen-tal hose. While this was going on it was necessary forKennedy to shut down the finish department so the ex-perimental hose would not be covered as productionhose. Once the mistake was rectified, Kennedy spoke toAnderjaska about the matter and told her to complete in-specting the rack as regular production hose.After Anderjaska completed the inspection of the firstrack of hose she started a second rack which was hoseproduced under a different specification than the firstrack. Again paperwork accompanied the rack and An-derjaska's usual procedure required that she mark the in-spected hose with the specification number for use laterin the production process. Instead of marking the secondrack of hose with the specification number contained inthe accompanying paperwork, Andejaska marked it withthe specification number from the first rack. Subsequent-ly Kennedy discovered the error and proceeded again toshut down the finishing department until all of the mis-marked hose was located. On this occasion, however,about 2,000 feet of hose from the second rack was fin-ished under the specification from the first rack and waslost.On February 16-the next workday-Kennedy clearedthe issuance of a written warning with Personnel Manag-er Harootunian and issued it to Anderjaska over his sig-nature that evening. Numerous other similar warning no-tices were placed in evidence as exhibits by Respondent.Toward the end of the shift on February 16, Anderjaskaremarked to Kennedy that she was aware that anotherindividual (an employee named Griener) had made asimilar error the same evening. Kennedy acknowledgedthat was the case, admitted that the other individual hadnot received a warning, and said that both of them hadbeen chewed out over that incident. Yet later, Ander-jaska asked Kennedy if she got a warning because shewore a union button. Anderjaska said Kennedy replied,"No, I would not do that to you." Kennedy denied thatAnderjaska's warning related to her union activities. TheGeneral Counsel made no attempt to show a similaritybetween the incident involving employee Griener andAnderjaska.In my judgment the foregoing clearly establishes thatAnderjaska's warning of February 16, 1981, was issuedfor cause and not for discriminatory reasons as alleged.Accordingly, I find that no violation of Section 8(a)(1)and (3) occurred in connection with Anderjaska's Febru-ary 16 warning.6. The discharge of Marc ProchazkaThe complaint alleges and the answer admits that Re-spondent discharged Marc Prochazka on November 6,1980. Respondent contends Prochazka was fired forcause, namely, sleeping on the job. The General Counselbelieves that the cause advanced by Respondent was apretext used to mask the discriminatory motivationbehind the discharge because others were not summarilydismissed for the same offense.Prochazka was one of the nine original leading unionadvocates in the organizing campaign. He engaged in avariety of visible activities and testified in the prior pro-ceeding about matters adverse to Respondent. There wasno attempt on Respondent's part to deny knowledge ofthe nature and scope of his activities.There was likewise no attempt on Prochazka's part todeny the occurrence of the event Respondent ostensiblyrelied on for his discharge; namely sleeping on the job.Prochazka was employed on the 11 p.m. to 7 a.m. shift.His immediate supervisor was Willie Orman. Prochazkaworked as a tube machine operator on a combined tubeand cover machine. The cover operator who worked inconjunction with Prochazka was Marty Cantrell. Ac-cording to Prochazka, shortly after the shift commencedon November 5, 1980, the two operators ran out of pansin which the covered tube is rolled after it comes out ofthe machine. This necessitated shutting down the ma-chine. Prochazka's uncontradicted testimony was that itappeared at the time that it would be approximately Ihour before pans would be available and the machinewould be returned to operation. Prochazka testified thathe assisted Cantrell in cleaning the machine and complet-ing some paperwork. Then he sat down on a nearbybench and dozed off. The next thing Prochazka realized,Orman had put his hand oh his shoulder, awakening him.Prochazka testified that Orman instructed him to clockout and go home. Prochazka asked why and Ormanmerely repeated the command so Prochazka complied.Prochazka clocked out at approximately 11:38 p.m.Cantrell did not testify. The morning he was to becalled as a witness by Respondent, he was killed in anautomobile accident. For this reason, I received into evi-dence an out-of-court statement signed by Cantrell onAugust 6, 1981, which he provided to counsel for Re-spondent. t The version contained in that statementreads, in haec verba:l The statement was proffered as an "affidavit." Although the state-ment is labeled as such, a careful perusal will show that it is not a swornstatement. The General Counsel objected to the receipt of the statementsolely because I had declined to receive the affidavit of Shirley Ashley ata time when she was temporarily unavailable as a witness. In my view.the Cantrell statement proffered by Respondent is adverse to its position.For that reason, I am relying on it notwithstanding its hearay nature.-501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the night of November 6, 1980, near the be-ginning of third shift, Marc was sleeping on theworkbench as he sat facing south. He had beenasleep for about twenty minutes. At approximately11:30 p.m. my machine went down and I cleaned uparound it for about 2-3 minutes before going tolook for my supervisor, Willie Orman, to tell him itwas down. As I passed Marc on the bench, I toldhim I was going to the lunchroom and then to thecage. Marc didn't move or acknowledge that heheard me. As I approached the lunchroom, I raninto Orman and told him the machine was downand asked him to wake up Marc and send himhome. Orman acted surprised and said, "Sleeping?"I said, "Yea, he's sound asleep on the work bench."Orman then looked toward my work area and Iturned and saw Marc still sleeping on the work-bench. Orman headed toward Marc and I went tothe lunchroom and the cage.The next time I saw Marc he was headed to-wards one of the exits. Later, I heard Marc hadbeen fired and I asked Willie Orman if it was true.He said it was.Orman testified that Cantrell approached him in thevicinity of the lunchroom and stated, "I need a helper."Orman asked, "What is the matter with the help youhave got?" and Cantrell replied, "He is asleep." Ormantestified that he then went to Prochazka's bench andshook him several times before he awakened. Orman tes-tified that he "advised" Prochazka to go home. Shortlyafterward, Orman called the Department Manager JimTrupp at home to advise Trupp of the action he hadtaken with respect to Prochazka. Trupp told Orman thatthey would discuss the matter further with Harootunianthe following morning. Orman was not questioned aboutthe work being performed at the time or whether or notthe machines were shut down. Orman denied that he hadever observed anyone else sleeping during worktime.Shortly after 7 the following morning, Harootunianmet with Trupp and Orman in his office. When askedwhat he said at this meeting on direct examination,Orman testified, "I probably explained again what I haddone to ...Prochazka, by waking him up and sendinghim home." Orman said that the three then discussedwhat to do with Prochazka and it was decided "[t]hatthe procedure was to terminate him."Orman told him that Cantrell approached him askingfor help because the tube operator was asleep. WhenOrman went to check into the matter he found Pro-chazka asleep and sent him home. Trupp's terse testimo-ny about the meeting in Harootunian's office the nextmorning is as follows:Q. What was said at that meeting?A. We had discussed the incident. He had foundhim asleep-Q. (Interrupting) Now, who said what, if youcan, please.A. We had Mr. Orman relate the incident.Q. What did he say about the incident?A. The same thing that he told me over thephone the night before.Q. Then what was said?A. We then decided that we should follow upwith a disciplinary action.Q. What was that disciplinary action?A. Dismissal.Harootunian's testimony followed the same theme, towit, that the incident arose as a result of Cantrell's re-quest for help. His testimony was:Q. Could you please tell us what was said duringthat meeting in your office and by whom?A. Yes. Willie Orman told me that early into theshift the previous night at approximately 11:30Marty Cantrell came over to them, came over tohim and told him he needed some help, and Williehad asked Marty why he needed help, and he saidthe fellow he was working with, Mark Prochazka,was asleep ...Willie went over and called toMark. He did not answer, and Willie said he had toshake Mark. .... [W]hen Mark did wake up, Willie[told him] to punch out and go home.Q. What else was said?A. Willie Orman said that Mark did not questionor say anything, he just punched out and wenthome. We then discussed what type of discipline, ifany, should be taken.Q. What was said in that regard, Mr. Harootun-ian?A. Well, we did review the rule book. I guess Iam the one that pulled the rule book out and re-viewed the rule book. Willie had already statedwhat had happened, and we felt Mark had beensleeping on the job, and the penalty for that wasdischarge.Trupp essentially corroborated the foregoing testimo-ny of Harootunian. Orman, however, testified:Q. And what was said at the meeting with Mr.Prochazka, and if you could, tell us who said it?A. Well, to the best of my knowledge we ex-plained to him-Q. (Interrupting) Who was doing the talking, Mr.Orman?A. I did some of it to explain to him why he wasfired and then Mr. Harootunian.Q. What did you say?A. I explained to him that he was caught sleepingon the job and that he was terminated, and he ad-mitted sleeping on the job.Q. What did Mr. Harootunian say, if you know?A. He explained to him basically the same thingthat I did. That he was terminated for sleeping onthe job. Marc Prochazka asked him then if he couldfill out an application and be rehired. He was toldhe could fill out an application but there would beno guarantee that he would ever be hired.According to Prochazka, Harootunian told him at thistime that he had been discharged under rule 12, section5. Prochazka then testified:502 ELECTRIC HOSE & RUBBER COMPANYAnd I said, "What is that? I do not know." He said,"That is a discharge for sleeping on the job." Andat that time I asked him, I said, "I would like tohave my job back, I like working here."And he said, "Well, there is nothing we can do.It is a discharge." I asked him, I said, "Is there anyother way I can possibly get my job back," and hesaid, "No." I even asked him if I could fill out a jobapplication and he said I sure could.I then asked my foremen if either one of themhad any say in what happened, and they both re-plied, no. Both Willie and Jim replied, no, to having[a] say in the reprimand.I then stated again that I would like to have myjob back, and Jack said, "There is nothing I cando." I then left the office.The rule alluded to is contained in the handbookwhich issued in the summer of 1980 while Prochazkawas on layoff. Rule 12 lists discharge as the penalty forsleeping "during working hours." Prochazka testifiedthat prior to his discharge he never received the newhandbook. The old handbook which Prochazka acknowl-edged he received contains no similar disciplinary systemand makes no reference otherwise to sleeping on the job.Prochazka testified that he was in layoff status fromApril through September 1980 when the new handbookwas issued. Respondent apparently agrees with Prochaz-ka's assertion that he was not present when the newhandbooks were distributed because it attempted toprove Prochazka's familiarity with the rules by means ofa written warning Prochazka was given in October.Although it is clear from the foregoing that the deci-sion to terminate Prochazka, even accepting the Re-spondent's version of the events, was based solely on theevents of November 5, Respondent chose to offer evi-dence that Prochazka slept on other occasions. Pro-chazka himself admitted this was the case and amongother instances recounted an occasion in 1979 when hewas awakened by his supervisor, John Modrell. Modrellconfirmed this incident in his testimony saying he hadawakened Prochazka by slapping a clipboard downbeside him. Modrell testified at this time he warned Pro-chazka that if he caught him sleeping again "moresevere" disciplinary action would be taken. Another su-pervisor, Ed Curtis, testified that he observed Prochazkasleeping on one occasion in 1979. Whether the incidentwas the same as the incident referred to by Modrell andProchazka is not known. Curtis did nothing because Pro-chazka did not work for him. Although other evidencedemonstrates that Respondent used a written warningsystem throughout 1979, there is no evidence that Pro-chazka was even given a written warning about havingfallen asleep on the job.The General Counsel offered evidence showing thatonly minimal informal disciplinary action was takenagainst other employees found sleeping at or about thetime of Prochazka's discharge. Sharlyn Weber crediblytestified that in the latter part of 1980 she worked on the11 p.m. to 7 a.m. shift as a rubber stacker in the mill de-partment with Rick Shafer, a probationary employee.The foreman of the mill department on that shift wasAndy Brown. According to Weber, right after lunch(which was from 3 a.m. to 3:20 a.m.) on November 4,1980, Shafer, a couple of other employees and herselfwere waiting for material before starting back to work.Shafer put his hand and head down on a nearby rail andclosed his eyes. According to Weber, after a few minutesBrown came by, looked at Shafer, poked him, and toldhim, if he could not stay awake, he should get up andwalk around. Brown left, and Shafer got up and walkedaround the rail and then sat on the rail. Weber said thatShafer put his hands on his knees and laid his head downagain. After a few minutes Brown returned and kickedthe side of the rail with his cowboy boots, making a loudnoise. Shafer did not move so Brown poked Shaferawake and told him, if he could not stay awake, he couldsweep the rest of the night which he did. Weber testifiedfurther that a couple hours later Brown came by andsaid he had caught Shafer sleeping in the restroom.Other similar testimony was provided by the GeneralCounsel concerning employee Michael Sitzman, the sonof Production Manager William Sitzman. In this in-stance, employee Paul Winder, a cover machine operatoron the 7 a.m. to 3 p.m. shift, testified that Sitzman workswith him on the other half of his machine. According toWinder, around Christmas 1980, Supervisor KentKotschwar came by the machine on one occasion whileyoung Sitzman was sitting on his desk, slumped back,with his arms folded and his eyes closed. Kotschwarwalked over near Sitzman, stood by leaning on somenearby tubs watching Sitzman for awhile. Kotschwarthen left for about 20 or 30 minutes and then returnedand approached Sitzman at which time Sitzman lookedup. Winder could not tell if Kotschwar said anything toSitzman at this time because of the machine noise. Ac-cording to Winder, Sitzman appeared to be asleep at thistime. Winder said Sitzman did this quite often.A 3 p.m. to 11 p.m. shift employee, Betty Martinez,testified that on July 27, 1981, when she reported forwork she observed Sitzman asleep at his work stationwith a big mess around the hopper. After speaking withthe cover operator, Martinez went to her foreman, Ran-dolph, and told him she was not going to clean up themess around the hopper while Sitzman was sitting theresleeping. Martinez returned to her machine as Randolphinstructed and in a few minutes Randolph came by. Bythis time, according to Martinez, Sitzman was starting tomove and, looked as though he was trying to focus hiseyes. Randolph approached Sitzman and, although Mar-tinez could not hear what was said, he appeared to takeSitzman to clean up around the hopper. Martinez testi-fied that Randolph told her later that he asked Sitzman ifhe thought he was on vacation and that he told Sitzmanthat if he worked for him he would be on a permanentvacation. Respondent called Randolph. He agreed, prac-tically word for word with Martinez' testimony. 2'2 As Martinez said Sitzman was coming to when Randolph arrived atSitzman's work station, there is even agreement between these two wit-nesses that Randolph did not actually catch Sitzman asleep.-503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent also called Brown and Shafer to rebutWeber's testimony and Kotschwar and Sitzman to rebutWinder's testimony. In each instance it was confirmedthat incidents occurred which gave rise, at the veryleast, to an accusation that the employee had been sleep-ing. Brown and Kotschwar contradicted the assertionsby Weber and Winder that Shafer and Sitzman werecaught sleeping on the job. I find the denials by Brownand Kotschwar are incredible and false. The testimonyprovided by Shafer and Brown is so inherently inconsist-ent and lacking in mutual corroboration as to cause oneto wonder if the two witnesses were describing the sameset of circumstances as they claimed. Likewise, Kotsch-war's testimony concerning Sitzman was convoluted,strained, and inconsistent.'3 Having observed Kotschwarlabor on the witness stand to explain away Winder's verystraightforward description of young Sitzman left nodoubt in my mind whatsoever that he caught Sitzmandead to the world in the middle of the day and thatKotschwar knew it to be so.It is my finding that Respondent (which made nobones about its opposition to the Union) chose to strictlyenforce its rule against sleeping on the job against one ofthe leading union activists while it routinely made apractice of being exceedingly lenient toward others forthis offense notwithstanding its rulebook. As describedby Weber, the Shafer incident when compared to Pro-chazka's discharge could do nothing other than send amessage to its employees that union proponents wouldbe shown no mercy. On November 4, 1980, Respondentdisplayed amazing tolerance for the drowsy Shafer, aprobationary employee. On November 5, 1980, Pro-chazka was summarily suspended and then discharged.As Respondent chose to attempt to hide this dichotomyin its actions with false explanations, it is my judgmentthat the inference that Prochazka's discharge resultedfrom his union activism and not his innocuous sleeping isclearly warranted. Accordingly, I find that Marc Pro-chazka's discharge on November 6, 1980, was discrimina-torily motivated.I have reached the conclusion notwithstanding otherevidence that Respondent discharged Supervisor Kenne-dy in or about June 1981 for sleeping on the job. At theconclusion of the hearing I called particular attention tothis evidence and asked that the parties address thismatter in their briefs. Respondent argues that Kennedy'stermination supports its position that no unlawful motiveexisted in Prochazka's discharge as Kennedy was "theone person at the plant who, in addition to Prochazka,was found asleep and he also was terminated." The Gen-eral Counsel argues that Prochazka's discharge is distin-guishable in that Prochazka was caught sleeping duringdowntime whereas it is unlikely that a supervisor everhas "down time." In this sense, the General Counselargues, it is logical that supervisors should be held to astandard higher than rank-and-file employees. Recogniz-ing that the basic question to be resolved in Prochazka'scase is what motivated his discharge, the total circum-stances relating to his discharge and Respondent's similar13 Kotschwar, for example, testified that he observed Sitzman's headnod a few times. Later Kotschwar said that he determined from this ob-servation that Sitzman was "decidedly awake."or contrasting actions in the other instances are relevant.Thus, the General Counsel is correct in this observationthat Prochazka fell asleep during downtime-even hispartner on the machine had gone off to the lunchroom.In this sense, the circumstances are similar to that shownin Shafer's case and in marked contrast to that in Sitz-man's case where the machine was operating and hisduties included monitoring the operation. Because Re-spondent chose not to develop the circumstances sur-rounding Kennedy's discharge, it is not even reasonableto speculate if his dereliction occurred at a critical timeor at a time in his workday which was not particularlybusy. Likewise, the fact that the details surroundingKennedy's discharge were not developed does notpermit any conclusions to be made as to whether or notserious consequences resulted from his dereliction. In in-stances involving Prochazka, Shafer, and Sitzman, no se-rious consequences directly affecting production resulted.Hence, the evidence pertaining to Kennedy's discharge isnot in my judgment sufficient to rebut the inferencewhich I have drawn that Prochazka's discharge was mo-tivated primarily by considerations related to his unionactivities. Accordingly, it is my conclusion that Respond-ent violated Section 8(a)(l) and (3) of the Act by dis-charging Marc Prochazka.5. The Discharge of Shirley AshleyThe General Counsel contends that Ashley was dis-charged in order to discourage support for the Union.Respondent contends that Ashley walked off the jobduring working hours without permission and, for thisreason, Ashley was treated as having resigned from herposition with Respondent.Prior to Ashley's February 2, 1981, discharge she hadbeen employed by Respondent for approximately 8-1/2years. At the time of her termination Ashley was an in-spector on the 7 a.m. to 3 p.m. shift. There is evidencethat Ashley was a very good worker. Thus, in the yearpreceding her discharge Ashley received written com-mendations on two separate occasions for exceptionalwork which she had performed. In addition, the ratingshown on Ashley's termination notice does not reflect asunfavorably as might be expected where, as here, such adeliberate effort was made to terminate Ashley.Ashley and her husband, Bill, who is also employed byRespondent, were both active on behalf of the Union.Both were on the organizing committee. Shirley Ashleydisplayed prounion stickers on her machines, distributedliterature and kept literature available at her machine fordistribution. Bill Ashley regularly wore a prounion insig-nia to work. Production Manager Sitzman asserted that,although he was aware that Bill Ashley favored theUnion, he was unaware of Shirley Ashley's attitude.Other of Respondent's witnesses proclaimed a lack ofknowledge as to Shirley Ashley's attitude about theUnion one way or the other. I find these assertions to befalse and indicative of a discriminatory motive. Thus,Department Manager Darrell Brown-in an attempt tocontradict Shirley Ashley's testimony that he had re-moved prounion stickers from her machine-testifiedthat the stickers he removed were "Vote No" stickers.504 ELECTRIC HOSE & RUBBER COMPANYNo other witness called by Respondent corroboratedBrown's testimony that Ashley displayed "Vote No"stickers on her machine.In addition to the aforementioned activity, other evi-dence shows that Ashley had numerous disputes withJoy Arendell, another inspector on the same shift whowas a vigorous opponent of the Union. The findings inthe prior case show that Arendell was an outspokencritic of the Union and that she went to great lengths tocampaign against the Union.' 4 The genesis of Arendell'sdispleasure with the union advocates was the rudenessArendell perceived on their part toward Plant ManagerBauer. Ashley credibly asserted that Arendell and herselfhad had such heated disagreements over the question ofunion representation that she (Ashley) ceased going tothe cafeteria in order to avoid Arendell.'s DepartmentManager Brown had been aware of a separation in thedepartment for some time and observed, on the morningof January 30, one group of employees gathered aroundAshley and another group gathered around Arendell.Sitzman's testimony disclosed a familiarity with the dif-ferences between Ashley and Arendell. Ashley testifiedthat Brown had instructed her on more than one occa-sion not to go into Arendell's station.The events leading to Ashley's termination began onJanuary 29, 1981, when Ashley ordered a storage box(called a "king-pak" or "whirl-pak") for remnant hoseshe was inspecting. David Allen, whose job as a finishserviceman included supplying the inspectors with stor-age boxes, was busy with other matters at the time and,by the time that Allen was able to fulfill Ashley's re-quest, she had commenced work with a different hose.Observing that she had no need for the box, Allenlooked about and observed that Arendell would be ableto use the box for the hose she was inspecting. Accord-ingly, Allen carried the box over to Arendell's station.Arendell quickly pointed out to Allen that she had notordered the box. Allen responded noting Ashley had or-dered the box when she was inspecting the same type ofhose which Arendell was inspecting at that time. Ac-cording to Allen, Arendell then told him to tell Ashleyto label the box. Allen was about to comply with the in-struction when he observed Ashley approaching the sta-tion with some remnants and a label. Allen left to doother work. According to Ashley, when she approachedArendell's station, Arendell unleashed a vitriolic, person-al attack on her.'6"You fuckin ass," Arendell said toAshley, "you had no right ordering a whirl-pak for mystation." Ashley explained that she had not ordered thebox for her station and then Arendell continued, "Well,get your ass off my station. Don't you ever come backon here." Ashley told Arendell she would do just that as14 See, e.g., Electric Hose d Rubber Ca, supra.'s By contrast I am totally skeptical of Arendell's assertion that shenever discussed the Union with Ashley. Instead, Arendell asserted thatthe basis for her dislike of Ashley stemmed from the fact that Ashley hadcaused a fight between her daughter and herself but at the hearing Aren-dell could not recall what it was that Ashley had done.16 I have credited Ashley's version of the events which followed asher recollection was clearly more detailed. Moreover, Ashley's testimonycomports with the impression Arendell made on me while testifying.Thus, Arendell appeared as a surly and argumentative curmudgeon fullycapable of the type of verbal attack described by Ashley.soon as she finished putting the remnants in the box andputting the label on it. As Ashley did so, Arendell's loudvilification of Ashley continued.Ashley returned to her station. A short while later Ro-salie Madsen, her supervisor, approached Ashley andtold her that Arendell had turned her in for not labelingthe remnant box. When Ashley protested, Madsen toldAshley to go back and label the box with a magicmarker. Complying with Madsen's instruction, Ashleyagain approached Arendell's station. The vilificationbegan anew. "Get your damn ass off here, you have noright. You know you are not supposed to be on mine.You son-of-a-bitch, get off of here. I am going to go tothe front office," Arendell said to Ashley. When Ashleyprotested that she was doing only what her supervisorhad told her to do, Madsen approached and chimed in,"Yes, she is following my instruction."7 Arendell re-torted, "Well, I don't care. She is supposed to get her assoff of here. She is not allowed on my station." Obviouslyfrustrated by this point, Ashley told Madsen, "I amgoing to hit her if you don't shut her up." Madsen coun-seled Ashley to return to her station, finish her paper-work, and go home.There is no indication that Madsen discussed the inci-dent further with Arendell. According to Madsen, afterthinking about the matter for awhile she did concludethat the loud arguments were something which had tostop. On her way to talk to Harootunian about thematter, Madsen encountered Production Manager Sitz-man and informed Sitzman of the incident. Nothing fur-ther happened that day to Madsen's knowledge. The fol-lowing day, Sitzman and Brown met first with Arendell.Madsen was not present for this meeting nor did itappear that she became aware that it had taken placeuntil it was over. After Sitzman and Brown had metwith Arendell, Madsen was requested to bring Ashley toSitzman's office for a meeting. Madsen was present forthe meeting which ensued with Ashley. Ashley wasasked to explain her version of what happened. Accord-ing to Madsen, Ashley "explained it to him, and she kindof started to cry a little." Ashley's detailed version wasas follows:Sitzman said, "I would like to know about this fightyesterday. We want to know what is going on." Hesaid, "We had Joy up here and she told her side.Now I want to know yours."So I commenced to telling the same thing I toldyou earlier about it, and as I was telling him, Rosa-lie Madsen agreed. She said, "That is the way ithappened, yes."So then I said, "Well, I don't know why she feelsthis way." And Bill Sitzman says, "Well, you haveharassed Joy on other occasions." And I said, "Iwas not aware of it." So he came back and he said,"Are you sure this was the way it happened?" AndI said, "Yes." And by that time I was crying and Iwas shaking all over. My nerves were really bad.I Madsen acknowledged that Ashley was following her instruction atthe time.505 _.c-lT~x,- ,~e -virTlr\,lxl r A-V D I~ ATTI'NS RCOARD506 uLlECiSUINS Or u NA i lt LSo he said, "Well, you sit here for 15 or 20 min-utes until you calm your nerves down and we aregoing to have a meeting in the conference roomwith all of the inspectors. We are going to get tothe bottom of this."Madsen did not dispute Ashley's assertion that she(Madsen) agreed with Ashley's version of the events.Sitzman testified, "Shirley was sort of broken up, so Iasked her if she would be able to attend the meeting or ifshe needed some time to regain her composure."After a short while, Ashley went to the conferenceroom where Sitzman was going to meet with the inspec-tors. Everyone acknowledges that Ashley was onlypresent for a short period, perhaps 2 minutes. Accordingto Ashley, she began to cry again, so she turned toBrown and said: "Darrell, can I go home? My nerves areshot and I cannot take this." Ashley said Brown justlooked at her and said nothing so she got up, left theconference room, and walked back toward her workarea. Sitzman, Brown, and Madsen said nothing whenAshley left. In route Ashley spoke briefly to her husbandand then went on to her machine, completed some pa-perwork, and put on her coat. Ashley said she observedClara Fringer, then a supervisor on the 11 p.m. to 7 a.m.shift and went to her and said, "My nerves are shot,Clara, can I go home?" Ashley states that Fringer re-plied, "Yes." Then Ashley told Fringer that she wouldnot be in the following day because she needed the restand asked Fringer if she would tell Madsen.'sAshleyidentified three employees in the vicinity at the time-Larry Hager, Sandy Corey, and David Allen. Hager wasnot called by either the General Counsel or Respondent.The General Counsel called both Corey and Allen andboth corroborated Ashley's assertion that she asked per-mission of Fringer to leave and that Fringer granted per-mission. 19 Fringer disputes the assertion that Ashleyasked to leave. Instead, Fringer claims that Ashleymerely announced that she was leaving, that Ashley didnot ask permission to leave, and that she did not grantpermission for Ashley to leave. Nevertheless, Fringer lefta note reading as follows for Madsen:Shirley Ashley checked out. Said to tell you shewould not be in tomorrow. [Emphasis supplied.]Upon reporting for work on February 2, 1981, Madseninformed Ashley that she was to report to Harootunian'soffice. When Ashley arrived at Harootunian's office,Brown was present. Ashley testified as follows:I1 In 1977, Ashley was hospitalized for a few days with a nervous con-dition.:1 Allen described the conversation between Ashley and Fringer inthis manner:And she said to Clara, this is Shirley Ashley to Clara, that she wasnervous, her nerves were shot, and that she had to go home. Clarathen nodded affirmatively and Shirley walked around her, and as shewas walked away Clara turned around and said something about hercard in the box, but Shirley did not acknowledge, she just kept walk-ing.Corey testified:Shirley said to Clara that she was going home, and Clara noddedher head and said, "O.K."In the office was Jack Harootunian and DarrellBrown, and when I walked in Jack Harootuniansaid, "You resigned because you left the plant with-out asking."And I said, "No, I asked Clara." And he said,"No, you did not. You left the plant without per-mission." And I said, "No, I asked Clara." AndDarrell Brown said, "No, you told Clara you wereleaving."And Jack Harootunian hit his fist on the desk andhe said, "You left without permission and you re-signed." And I said, "No, I did not resign. I askedClara to leave." and he said, "Well, you go out inthe waiting room and we will call you back in afew minutes."So I went back in the waiting room and waitedabout 15 minutes. I came back in and he said, "Youdid not ask to leave." And I said, "I asked toleave." He said, "No, you told Clara." And I said,"No. "And he said, "Well, what about Saturday?" AndI said, "I told Clara I would not be in on Saturdaybecause my nerves were so bad I needed that dayfor a rest." He said, "Well, you go back out in thewaiting room."Well, I went back out in the waiting room again.This went on for a couple more times and then hetold me to go in with the nurse in this other littleoffice. And as I waa sitting in there with the nurse,Bill Sitzman came and told the nurse to take me upto the waiting room.As we went and walked out in the waiting roomI looked back at the window and Sitzman went toJack Harootunian's office with Darrell Brown andJack Harootunian. They were in there about 15 or20 minutes, and then he called me back in. The onlytwo that were in there then were Jack Harootunianand Darrell Brown.They said, you go ahead and go home and wewill call you. We will talk this over and we will letyou know, we will call you. This was at about11:00 o'clock.So I went home and I waited and by 3:00 o'clockthey had not called so I called him and said I waswondering because I have to come after my hus-band or find a babysitter one way or the other. Andhe said, "Well, I will call you back."He called me back about five after 3:00 and toldme to come in. I said, "Does this mean I am fired?"And he said, "We want you to come in here." So Igot ready and-Q. (Interrupting) Excuse me, Ms. Ashley, whowas the telephone conversation with?A. Oh, Jack Harootunian. I got ready and metmy husband-he caught a ride-half-way to Cul-bertson, and I picked him up so he could watch thebaby. And I came back and sat out in the waitingroom until he could get Rosalie Madsen and DarrellBrown.When I walked in his office Rosalie patted me onthe shoulder and she said, "I am sorry, Shirley.1>51>u1 RI6L * VI.I HOVE ELECTRIC HOSE & RUBBER COMPANY"And he said, "We have found that you resigned."And I said, "I did not resign. "And he said, "Well,you have to take this paper." And I said, "I won'ttake it." And he said, "You have to because you leftthe plant without permission."And I said, "Well, I will take it, but I did notresign." And I said, "You know, I am fired. I canlive with this but can you." So I came home andthat was the end of it.Brown, Fringer, Harootunian, Madsen, and Sitzman alltestified consistent with the notion that Ashley left theplant without asking permission to leave.20Thus, in oneform or another Brown, Madsen, and Sitzman all testi-fied that Ashley abruptly announced she was departingby saying words to the effect, "You can punch me out, Ican't take this anymore." As noted above, there is no in-dication that any of the three supervisors present at theconference room meeting said a word or did a thing. Inaddition, evidence was offered by Respondent to demon-strate that Fringer's presence on the floor was solely forthe purpose of showing applicants about the plant andthat she was not serving as a substitute supervisor on theday shift as she occasionally did. However, even assum-ing that was the case, Fringer did not advise Ashley thatshe lacked normal supervisory authority.Following the conference room meeting on January30, Arendell was issued a reprimand for "participating ina disruptive confrontation on the floor." Madsen was ofthe view that Ashley too deserved a warning for thesame reason but, as Ashley had left, no warning could beissued to her. Eventually Arendell protested this repri-mand to Plant Manager Bauer as a "last resort." Accord-ing to Arendell, she apprised Bauer of her version of theevents and her impression that none of Respondent's su-pervisors believed her. Arendell told Bauer she was sad-dened by this fact. According to Arendell, Bauer askedher, "Are you telling me the truth?" and when Arendellresponded that she was, Bauer told her that that wasgood enough for him. Nevertheless, according to Aren-dell, nothing was ever done with the reprimand she re-ceived.The assertion that Shirley Ashley left work withoutpermission is simply so absurd and incredible as to meritthe unlawful inference the General Counsel would haveme draw. In Shattuck Denn Mining Corp. v. NLRB, 362F.2d 466 (9th Cir. 1966), the court observed at 470:Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be avail-able that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise no person accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact-here the trial examiner-required tobe any more naif than is a judge.t5If he finds thatthe stated motive for a discharge is false, he certain-20 Under rule 7 in Respondent's handbook, walking off the job or leav-ing the plant without permission during work hours is treated as an auto-matic resignation.ly can infer that there is another motive. More thanthat, he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding factstend to reinforce that inference ....' "Judges are apt to be naif, simple-minded men, and theyneeded something of Mephistopheles." (Holmes, Las and Court,in Speeches, 102 (1913); "Credulity is not esteemed a paramountvirtue of the judicial mind." (Huston, J., in Rankin v. Jauman.1895, 4 Idaho 394, 401, 39 p. 1111. 1113)The General Counsel offered substantial credible em-ployee testimony which demonstrates that the manner inwhich Ashley departed from the plant on January con-formed to the typical approach used by employees tosecure permission to leave. The circumstances likewisedemonstrates beyond all doubt that Ashley was not aban-doning her job. Even Fringer agrees that Ashley tookcare of the paperwork at her machine. Ashley's asser-tion-supported by Allen and Corey-that she was givenpermission to leave is far more consistent with Fringer'schoice of the words "checked out" in her note toMadsen than is the scenario depicted by Respondent.Harootunian's obdurate insistence that Ashley quit herjob is completely unsupported by the circumstances sur-rounding Ashley's January 30 departure from the plant.That Ashley could be upset is entirely understandable-the evidence strongly suggests that she was subjected toa vile attack attempting to follow the usual work proce-dure and her supervisor's instruction and ended up beingaccused by Sitzman of provoking the verbal assault. Fi-nally, when Harootunian's draconian reading of the rulesin Ashley's case (a long-term employee) is comparedwith the absolution granted by Bauer in Arendell's case,it becomes perfectly obvious that Respondent, as its elec-tion campaign strongly suggests, deals with the unionsympathizers as harshly as possible. In my judgment, Re-spondent's zealously antiunion attitude caused it to overreact to the circumstances surrounding Ashley's leavingthe plant on January 30 in order to avail itself of whatwas perceived as an opportunity to get rid of an activeunion advocate. In defense of its actions, Respondent hasfalsely asserted that Ashley did not have permission toleave. When that is coupled with the unconvincing asser-tions by Respondent's supervisors that they were notaware of Ashley's union sympathies, I am convinced thatAshley's discharge resulted solely from her union sympa-thies. Therefore, I find that Shirley Ashley's dischargeon February 2, 1981, violated Section 8(a)(l) and (3) ofthe Act.IV. THE EFFECT OF THE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe unlawful activities of Respondent described insection III, above, occurring in connection with the op-eration of Respondent described in section 1, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below which is designedto effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to offer MarcProchazka and Shirley Ashley immediate and full rein-statement to their former positions or, if those positionsno longer exist, to substantially equivalent positions with-out prejudice to their seniority or any other rights orprivileges they previously enjoyed. It is also recommend-ed that Respondent be ordered to make Marc Prochazkaand Shirley Ashley whole for the losses which they suf-fered as a result of their discharges found herein to beunlawful in the manner provided by the Board in F. WWoolworth Co., 90 NLRB 289 (1950), with interest there-on as provided by the Board in Olympia Medical Corp.,250 NLRB 146 (1980), and Florida Steel Corp., 231NLRB 651 (1977). And see, generally, Isis Plumbing Co.,138 NLRB 716 (1962). It is further recommended thatRespondent expunge from its records any reference toProchazka and Ashley's unlawful terminations. It is fur-ther recommended that Respondent expunge from itsemployee handbook the following language: "If you feelyou are being pressured into making a commitment tothe union, notify your supervisor and we will see thatsuch pressuring is stopped." Finally, it is recommendedthat Respondent be ordered to post the attached noticemarked "Appendix" for a period of 60 consecutive daysin order that employees may be apprised of their rightsunder the Act and Respondent's obligation to remedy itsunfair labor practice.CONCI USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce or an in-dustry affecting commerce within the meaning of Section2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating its employees and by maintaining apolicy encouraging employees to report solicitations con-cerning labor organizations to management, Respondenthas violated Section 8(a)(1) of the Act.4. By discharging Marc Prochazka and ShirleyAshley, Respondent has violated Section 8(a)(1) and (3)of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The General Counsel did not meet the burden ofproving by a preponderence of the evidence that Re-spondent violated the Act in any respect other than spec-ified in 3 and 4, above.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended:ORDER2The Respondent, Electric Hose & Rubber Company,McCook, Nebraska, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging any employee in order to discourageactivities on behalf of United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO, CLC.(b) Coercively interrogating employees about their ac-tivities on behalf of United Rubber, Cork, Linoleum andPlastic Workers of America, AFL-CIO, CLC, or en-couraging employees to report union activity to their su-pervisors.(c) In any like or related manner interfering with, re-straining, or coercing employees because they choose toengage in activities on behalf of United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO,CLC, or discriminating against employees in regard totheir hire or tenure of employment or any term or condi-tion of employment in order to encourage or discouragemembership in that labor organization except to theextent permitted by an agreement described in Section8(a)(3) of the Act.2. Take the following affirmative action in order to ef-fectuate the policies of the Act:(a) Offer immediate and full reinstatement to MarcProchazka and Shirley Ashley and make them whole forthe losses they incurred as a result of the discriminationagainst them in the manner specified in the section aboveentitled "The Remedy."(b) Expunge from its records any reference to the un-lawful discharge of Marc Prochazka and Shirley Ashley.(c) Expunge from its handbook that material specifiedin the above section entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary or useful to a determination of theamount of backpay due under the terms of this Order,the propriety of any offer of reinstatement made to MarcProchazka and Shirley Ashley and Respondent's compli-ance with subparagraph (b) above.(e) Post at its McCook, Nebraska, facility copies of theattached notice marked "Appendix."22Copies of saidnotice to be furnished by the Regional Director forRegion 17 of the Board shall be duly signed by Respond-ent and posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to21 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. The General Counsel's unop-posed motion to correct the transcript is granted.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."508 ELECTRIC HOSE & RUBBER COMPANY 509employees are customarily posted. Reasonable steps shall I- IS FURTHER RECOMMENDED that those allegations ofbe taken by Respondent to ensure that said notices are the complaint which the General Counsel failed to provenot altered, defaced, or covered by any other material. be, and the same hereby are, dismissed.(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.